TABLE OF CONTENTS

Exhibit 10.1

 

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, NY 10179

  

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

  

MIZUHO BANK, LTD.

1251 Avenue of the Americas

New York, New York 10020

September 20, 2017

Sprint Communications, Inc.

Bridge Credit Facility

Commitment Letter

Sprint Communications, Inc.

6200 Sprint Parkway

Overland Park, KS 66251

Attention: Janet M. Duncan, Vice President and Treasurer

Ladies and Gentlemen:

Sprint Communications, Inc. (“Sprint,” “you” or the “Company”) has advised
JPMorgan Chase Bank, N.A. (“JPMorgan”), Goldman Sachs Bank USA (“GS”), Deutsche
Bank Securities Inc. (“DBSI”), Deutsche Bank AG Cayman Islands Branch (“DBCI”)
and Mizuho Bank, Ltd. (“Mizuho”, together with JPMorgan, GS, DBSI and DBCI,
“we”, “us” or the “Commitment Parties”) that the Company wishes to obtain a new
$3,200.0 million bridge credit facility (the “Bridge Facility”) having the terms
set forth in the bridge credit agreement attached hereto as Exhibit A, with such
modifications as agreed among you and us (the “Credit Agreement”).

In connection with the foregoing, you have requested that (i) JPMorgan, GS,
DBSI, and Mizuho each agree to structure and arrange the Bridge Facility,
(ii) JPMorgan, GS, DBCI and Mizuho each commit to provide a portion of the
Bridge Facility and (iii) JPMorgan serve as sole administrative agent for the
Bridge Facility.

Each of JPMorgan, GS, DBSI and Mizuho is pleased to advise you that it is
willing to act as a joint lead arranger and bookrunner for the Bridge Facility.

Furthermore, each of JPMorgan, GS, DBCI and Mizuho is pleased to advise you of
its several but not joint commitment to provide 40.0%, 40.0%, 10.0% and 10.0%,
respectively, of the Bridge Facility upon the terms and subject to the
conditions set forth or referred to in this commitment letter (the “Commitment
Letter”). It is agreed that, at any time prior to the Borrowing Date (as defined
in the Credit Agreement), upon the occurrence of any event that would have
reduced the Commitments (as defined in the Credit Agreement) under the Credit
Agreement pursuant to Section 2.10(b) of the Credit Agreement assuming such
Commitments were effective thereunder, the commitments of the Commitment Parties
in respect of the Bridge Facility under this Commitment Letter shall be reduced
by an equal amount, with such reduction to be ratable amongst the Commitment
Parties based on their outstanding commitment



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2

 

amounts. The Company agrees to provide prompt written notice to the Commitment
Parties of any such reduction in the commitments pursuant to the terms of this
paragraph.

It is agreed that JPMorgan, GS, DBSI and Mizuho will act as a joint lead
arrangers and bookrunners in respect of the Bridge Facility (each, in such
capacities, a “Lead Arranger”), that JPMorgan will act as the sole
administrative agent in respect of the Bridge Facility and that each of the
foregoing will, in such capacities, perform the duties and exercise the
authority customarily performed and exercised by it in such roles; provided that
you agree that JPMorgan may perform its responsibilities hereunder through its
affiliate, J.P. Morgan Securities, LLC. It is further agreed that JPMorgan will
have “lead left” placement in any and all marketing materials and documentation
used in connection with the Bridge Facility and will have the authority
typically associated with “lead left” placement. You further agree that, as a
condition to the commitments and agreements hereunder, no other agents,
co-agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no compensation will be paid in connection with the Bridge Facility
unless you and we shall so agree; provided that (i) within 15 business days
following the date hereof, you may appoint up to three additional joint lead
arrangers (one of which can be designated as a bookrunner) as well as two
co-managers (each, an “Additional Commitment Party”) for the Bridge Facility and
award such Additional Commitment Party the title of joint lead arranger or
co-manager, as applicable, and economics determined by you and acceptable to
JPMorgan and GS (it being understood that, to the extent you appoint an
Additional Commitment Party or confer the title of co-manager or Joint Lead
Arranger in respect of the Bridge Facility, the commitments of JPMorgan and GS
at such time in respect of the Bridge Facility will be reduced on a pro rata
basis (determined solely by reference to the commitments of JPMorgan and GS) by
the amount of the commitment of such Additional Commitment Party (or its
relevant affiliate); provided further that the commitment of each of JPMorgan
and GS in respect of the Bridge Facility after giving effect to the joinder of
all such Additional Commitment Parties shall not be less than 30% unless
otherwise agreed by JPMorgan or GS, as the case may be, in their sole discretion
and (ii) upon the execution by such Additional Commitment Party (and any
relevant affiliate) of customary joinder documentation, such Additional
Commitment Party (and any relevant affiliate) shall thereafter constitute a
“Commitment Party” hereunder.

In connection with establishing the Bridge Facility, we may syndicate the Bridge
Facility to a group of lenders (the “Lenders”) identified by us in consultation
with you and reasonably acceptable to you (such acceptance not to be
unreasonably withheld or delayed); provided, that the Commitment Parties will
not syndicate any of the Bridge Facility to those banks, financial institutions
and other persons separately identified by you to us in writing prior to the
date hereof, and any affiliates of any such persons so identified that are
clearly identifiable as such solely by similarity of their name (such persons or
entities, collectively the “Disqualified Institutions”). In the event the Bridge
Facility is syndicated, you agree actively to assist us in completing a
syndication satisfactory to us and you. Such assistance shall include (a) your
using commercially reasonable efforts to ensure that the syndication efforts
benefit from the existing lending relationships of the Company, (b) a reasonable
amount of direct contact between senior management and advisors of the Company
and the proposed Lenders (other than Disqualified Institutions) (including,
without limitation, participation of senior management of the Company in a
reasonable number of calls with proposed Lenders (other than Disqualified
Institutions)) at reasonable times and upon reasonable advance notice, and
(c) your ensuring that during the syndication of the Bridge Facility there shall
be no competing offering, placement or arrangement of any debt securities or
bank financing by or on behalf of the Company or any of its controlled
affiliates (other than (i) such financing that reduces the commitments under or
results in a repayment under the Bridge Facility, (ii) any ordinary course
bilateral financing or ordinary course multi-lateral financing that is not
broadly marketed or syndicated and does not involve a registered offering
(including, without limitation, capital lease facilities, equipment purchase
facilities, accounts receivables facilities and ABS warehouse facilities (and
issuances thereunder, including any refinancing thereof with ABS term loans or
with other ABS term



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3

 

financings (which such ABS term loans or ABS term financings, if offered, placed
or arranged while any loans under the Bridge Facility are outstanding, shall not
be broadly syndicated)) by the Company and its affiliates, (iii) such debt
securities or bank financing disclosed in writing to the Commitment Parties
prior to the date hereof, or (iv) the filing by the Company of a “shelf”
registration statement). Without limiting your obligations to assist with
syndication efforts as set forth in this paragraph, we agree that we will not be
released from our commitment hereunder in connection with any syndication or
assignment to any Lender unless (A) (i) you have consented to such syndication
or assignment in writing (such consent not to be unreasonably withheld or
delayed) and (ii) any such Lender has entered into an amendment or joinder with
respect to this Commitment Letter committing to provide a portion of the Bridge
Facility (in which case our commitments hereunder shall be reduced at such time
by an amount equal to the commitment assumed by such Lender, with such reduction
to be ratable amount the Commitment Parties party hereto on the date hereof
based on the commitment amounts thereof) or (B) such Lender shall have entered
into the applicable definitive documentation for the Bridge Facility and funded
the portion of the Bridge Facility required to be funded by it on the Borrowing
Date.

The Lead Arrangers, in their capacities as Lead Arrangers, will manage, in
consultation with you, all aspects of any syndication, including decisions as to
the selection of institutions to be approached (such institutions shall (x) not
include Disqualified Institutions and (y) be reasonably acceptable to you; such
acceptance not to be unreasonably withheld or delayed) and when they will be
approached, when their commitments will be accepted, which institutions will
participate, the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders.

In its capacity as Lead Arranger (or, with respect to any Additional Commitment
Party, co-manager), each Commitment Party will have no responsibility other than
to arrange the Bridge Facility as set forth herein and in no event shall any
Commitment Party be subject to any fiduciary or other implied duties. The
Company acknowledges and agrees that no fiduciary, advisory or agency
relationship between you and any Commitment Party is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether any Commitment Party has advised or is advising
you on other matters and the Company agrees that it will not assert any claim
against any Commitment Party based on an alleged breach of fiduciary duty by any
Commitment Party in connection with this Commitment Letter and the transactions
contemplated hereby. Additionally, the Company acknowledges and agrees that no
Commitment Party is advising the Company as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and no Commitment Party shall have any responsibility or
liability to the Company with respect thereto.

To assist us in our arrangement and syndication (if any) efforts, you agree
promptly to prepare and provide to us all customary information with respect to
the Company and its subsidiaries, including all financial information and
projections (such projections, the “Projections”), as we may reasonably request
in connection with the arrangement and syndication of the Bridge Facility. You
hereby represent and covenant that (a) all written information other than the
Projections, other forward looking information and information of a general
economic or industry nature (the “Information”) that has been or will be made
available to us by you or any of your representatives or affiliates (as modified
or supplemented by other information so furnished) is or will be, when furnished
and taken as a whole (together with any supplements thereto) and together with
any information contained in the most recent public filings made by the Company
on Forms 10-K and 10-Q with the Securities and Exchange Commission, complete and
correct in all material respects and does not or will not, taken as a whole
(including any supplements thereto), when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (b) the Projections



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4

 

that have been or will be made available to us by you or any of your
representatives or affiliates have been or will be prepared in good faith based
upon assumptions believed by you to be reasonable at the time made and at the
time the related Projections are made available to us (it being understood that
the Projections are not to be viewed as facts and that actual results may differ
significantly and materially from the Projections and that no assurance can be
given that the results set forth in the Projections will be realized). You
understand that in arranging and syndicating the Bridge Facility we may use and
rely on the Information and Projections without independent verification
thereof.

Each Commitment Party agrees to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its and its affiliates, directors, officers, employees and
agents, including accountants, legal counsel and other advisors on a
confidential and need-to-know basis, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or any of its
affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or other similar legal
process, (d) to any Lender or prospective Lender, assignees or participants
(other than Disqualified Institutions) or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to the Bridge Facility,
in each case, who agree to customary confidentiality undertakings, (e) in
connection with the exercise of any remedies under this Commitment Letter or the
Fee Letter or any suit, action or proceeding relating to this Commitment Letter
or the Fee Letter or the enforcement of rights hereunder or thereunder, (f) with
the consent of the Company or (g) to the extent such Confidential Information
(i) becomes publicly available other than as a result of a breach of this
paragraph or (ii) becomes available to any Commitment Party from a source other
than the Company or its subsidiaries. For the purposes hereof, “Confidential
Information” means all information received from the Company or any of its
subsidiaries relating to the Company or any of its subsidiaries or their
business, other than any such information that is available to any Commitment
Party on a nonconfidential basis prior to disclosure by the Company or its
subsidiaries; provided that after the date hereof, in the case of information
received from the Company or its subsidiaries, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Confidential Information as provided in this
paragraph shall be considered to have complied with its obligation to do so if
such person has exercised reasonable care to protect such Confidential
Information, and in no event less than the same degree of care to maintain the
confidentiality of such Confidential Information as such person would accord to
its own confidential information. The provisions of this paragraph shall be
superseded by the confidentiality provisions in the Credit Agreement, if
executed and delivered, and in any event shall terminate eighteen months after
the date hereof if not so superseded.

As consideration for the commitments and agreements each Commitment Party
hereunder, you agree to cause to be paid the nonrefundable fees described in the
Fee Letter among us and you dated the date hereof and delivered herewith (the
“Fee Letter”).

The only conditions to each Commitment Party’s commitment to fund the loans
under the Bridge Facility on the Borrowing Date (as defined in the Credit
Agreement) are those set forth in Section 4.01 of the Credit Agreement.

You agree (a) to indemnify and hold harmless each Commitment Party, its
affiliates and their respective directors, officers, employees, advisors, agents
and other representatives (each, an “indemnified person”) from and against any
and all losses, claims, damages and liabilities to which any such indemnified
person may become subject arising out of or in connection with this Commitment
Letter, the Fee Letter, the Bridge Facility or the use of the proceeds thereof
or any related transaction or any claim, litigation, investigation or proceeding
to the extent relating to any of the foregoing (a “Proceeding”), regardless of
whether any indemnified person is a party thereto, whether or not such



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5

 

Proceeding is brought by you, your equity holders, affiliates, creditors or any
other person, and to reimburse each indemnified person promptly after receipt of
a written request for any reasonable and documented out-of-pocket external legal
or other out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing, provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable
judgment of a court of competent jurisdiction to arise from the bad faith,
willful misconduct or gross negligence of, or material breach of its obligations
under this Commitment Letter, the Fee Letter or the Bridge Facility by, such
indemnified person (or any of its related parties controlled by such indemnified
person), and (b) to reimburse each Commitment Party and its affiliates promptly
upon a written request from time to time for all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
consultant’s fees and expenses, travel expenses, and reasonable and documented
out-of-pocket fees, charges and disbursements of one primary external counsel,
one special regulatory counsel and one local counsel in any relevant
jurisdiction of the Borrower or any Loan Party) incurred in connection with the
Bridge Facility and any related documentation (including this Commitment Letter
and the definitive financing documentation) or the administration, amendment,
modification or waiver thereof. It is further agreed that each Commitment Party
shall only have liability to you (as opposed to any other person) and that each
Commitment Party shall be liable solely in respect of its own commitment to the
Bridge Facility on a several, and not joint, basis with any other person. No
indemnified person shall be liable for any special, indirect, consequential or
punitive damages in connection with this Commitment Letter or the Bridge
Facility. If any action, suit or proceeding is brought against any indemnified
person in connection with any claim for which it is entitled to indemnity
hereunder, such indemnified person shall, subject to any and all applicable laws
and confidentiality obligations and so long as such actions do not prejudice
such indemnified person’s rights or interests (i) promptly notify the Company
thereof in writing and (ii) give the Company an opportunity to consult from time
to time with such indemnified person regarding defensive measures and potential
settlement, provided, however, that failure to comply with either or both of
clauses (i) and (ii) will not affect any such indemnified person’s rights
hereunder except to the extent the Company is actually and materially prejudiced
by such failure.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. No Commitment Party will use confidential information
obtained from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by the Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies. You also acknowledge that each Commitment
Party has no obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies. You further acknowledge that each Commitment Party (or an affiliate)
is a full service securities firm and each such person may from time to time
effect transactions, for its own or its affiliates’ account or the account of
customers, and hold positions in loans, securities or options on loans or
securities of the Company and its affiliates and of other companies that may be
the subject of the transactions contemplated by this Commitment Letter.

Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded, and shall be subject to the confidentiality
requirements of, the Commitment Party hereunder.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6

 

Neither this Commitment Letter nor the Fee Letter shall be assignable by any
party hereto without the prior written consent of each other party hereto (and
any purported assignment without such consent shall be null and void); provided
that GS may, without notice to you, assign its rights and obligations under this
Commitment Letter and the Fee Letter to Goldman Sachs Lending Partners LLC. This
Commitment Letter is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and the indemnified persons. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among us with respect to the Bridge Facility and set
forth the entire understanding of the parties with respect thereto, unless
otherwise agreed to in writing between the Commitment Parties and you.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. Each party hereto consents
to the exclusive jurisdiction and venue of the state or federal courts located
in the City of New York over any suit, action or proceeding arising out of or
relating to the transactions contemplated hereby, this Commitment Letter or the
Fee Letter or the performance of services hereunder or thereunder. Each party
hereto irrevocably waives, to the fullest extent permitted by applicable law,
(a) any objection that it may now or hereafter have to the laying of venue of
any such legal proceeding in the state or federal courts located in the City of
New York and (b) any right it may have to a trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Commitment Letter, the Credit Agreement, the
transactions contemplated hereby or the performance of services hereunder.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Credit Agreement or the Fee Letter nor any of their
terms or substance shall be disclosed, directly or indirectly, to any other
person (including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, agents and advisors who are directly
involved in the consideration of this matter, (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law (in which
case you agree to inform us promptly thereof) or (c) with respect to the
Commitment Letter (but not the Fee Letter), to ratings agencies in consultation
with the Commitment Parties so long as such ratings agencies are subject to a
confidentiality agreement with you covering this Commitment Letter.

The syndication, compensation, reimbursement, indemnification, jurisdiction,
venue, waiver of jury trial, governing law, agreement not to assert a claim for
fiduciary duty and confidentiality (except as otherwise provided in the last
sentence of the tenth paragraph hereof) provisions contained herein and in the
Fee Letter and any other provision herein or therein which by its terms
expressly survives the termination of this Commitment Letter shall remain in
full force and effect regardless of whether the Credit Agreement shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof (including Exhibit A) and the Fee Letter by
returning to us executed counterparts hereof and of each of the Fee Letter not
later than 11:59 p.m., New York City time, on September 20, 2017. This offer
will automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence. Subject to the surviving
provisions as set forth herein, this Commitment Letter and the commitments and
agreements hereunder shall terminate upon the earliest to occur of (i) the
Company delivering written notice to the other parties hereto of its election to
terminate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7

 

this Commitment Letter, (ii) March 20, 2019 and (iii) the date the commitments
hereunder are reduced to zero pursuant to the terms of the fourth paragraph
hereto.

[signature pages follow]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:   /s/ Bruce S. Borden   Name:
Bruce S. Borden   Title: Executive Director

 

[Commitment Letter]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA By:   /s/ Robert Ehudin   Name: Robert Ehudin   Title:
Authorized Signatory

 

[Commitment Letter]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By:   /s/ Scott Sartorius   Name: Scott
Sartorius   Title: Managing Director By:   /s/ Sandeep Desai   Name: Sandeep
Desai   Title: Managing Director DEUTSCHE BANK SECURITIES INC. By:   /s/ Scott
Sartorius   Name: Scott Sartorius   Title: By:   /s/ Sandeep Desai   Name:
Sandeep Desai   Title: Managing Director

 

[Commitment Letter]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MIZUHO BANK, LTD. By:   /s/ Daniel Guevara   Name: Daniel Guevara   Title:
Authorized Signatory

 

[Commitment Letter]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Accepted and agreed to as of

the date first written above by:

 

SPRINT COMMUNICATIONS, INC. By:   /s/ Janet M. Duncan   Name: Janet M. Duncan  
Title: Vice President and Treasurer

 

[Commitment Letter]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A

Bridge Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

dated as of

[                    ] [●], 201[    ]

 

 

SPRINT COMMUNICATIONS, INC.,

as Borrower,

the GUARANTORS party hereto

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.

GOLDMAN SACHS BANK USA,

DEUTSCHE BANK SECURITIES INC.,

and

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners1

 

1  Titles to be added per Commitment Letter, as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      1  

SECTION 1.01

 

Defined Terms

     1  

SECTION 1.02

 

Classification of Loans and Borrowings

     32  

SECTION 1.03

 

Terms Generally

     32  

SECTION 1.04

 

Accounting Terms: GAAP

     33  

SECTION 1.05

 

Appointment of the Borrower as Obligor Representative

     34   ARTICLE II THE CREDITS      34  

SECTION 2.01

 

Commitments

     34  

SECTION 2.02

 

Loans and Borrowings

     34  

SECTION 2.03

 

Requests for Borrowing

     35  

SECTION 2.04

 

[Reserved]

     35  

SECTION 2.05

 

[Reserved]

     35  

SECTION 2.06

 

Funding of Borrowings

     35  

SECTION 2.07

 

Interest Elections for Borrowings

     36  

SECTION 2.08

 

Termination and Reduction

     37  

SECTION 2.09

 

Repayment of Loans: Evidence of Debt

     38  

SECTION 2.10

 

Prepayment of Loans

     38  

SECTION 2.11

 

Fees

     40  

SECTION 2.12

 

Interest

     40  

SECTION 2.13

 

Alternate Rate of Interest

     41  

SECTION 2.14

 

Increased Costs

     42  

SECTION 2.15

 

Break Funding Payments

     43  

SECTION 2.16

 

Taxes

     43  

SECTION 2.17

 

Payments Generally: Pro Rata Treatment: Sharing of Set-Offs

     46  

SECTION 2.18

 

Mitigation Obligations: Replacement of Lenders

     48  

SECTION 2.19

 

Defaulting Lenders

     49  

SECTION 2.20

 

[Reserved]

     49  

SECTION 2.21

 

NewCo Financing

     49   ARTICLE III REPRESENTATIONS AND WARRANTIES      50  

SECTION 3.01

 

Organization: Powers

     50  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.02

 

Authorization; Enforceability

     50  

SECTION 3.03

 

Governmental Approvals; No Conflicts

     50  

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     50  

SECTION 3.05

 

Properties

     51  

SECTION 3.06

 

Litigation and Environmental Matters

     51  

SECTION 3.07

 

Compliance with Laws and Agreements

     52  

SECTION 3.08

 

Investment Company Status

     52  

SECTION 3.09

 

Taxes

     52  

SECTION 3.10

 

ERISA

     52  

SECTION 3.11

 

Disclosure

     52  

SECTION 3.12

 

Subsidiaries

     52  

SECTION 3.13

 

Anti-Corruption Laws and Sanctions

     53  

SECTION 3.14

 

[Reserved]

     53  

SECTION 3.15

 

Federal Reserve Regulations

     53  

SECTION 3.16

 

Solvency

     53   ARTICLE IV CONDITIONS      53  

SECTION 4.01

 

Borrowing Date

     53   ARTICLE V AFFIRMATIVE COVENANTS      55  

SECTION 5.01

 

Financial Statements and Other Information

     55  

SECTION 5.02

 

Notices of Material Events

     57  

SECTION 5.03

 

Existence

     58  

SECTION 5.04

 

Payment of Obligations

     58  

SECTION 5.05

 

Maintenance of Properties; Insurance

     58  

SECTION 5.06

 

Books and Records; Inspection Rights

     58  

SECTION 5.07

 

Compliance with Laws

     58  

SECTION 5.08

 

Use of Proceeds

     59  

SECTION 5.09

 

Certain Obligations with respect to Subsidiaries

     59  

SECTION 5.10

 

Designation of Unrestricted Subsidiaries

     60  

SECTION 5.11

 

Maintenance of Ratings

     61   ARTICLE VI NEGATIVE COVENANTS      61  

SECTION 6.01

 

Indebtedness

     61  

SECTION 6.02

 

Liens

     63  

SECTION 6.03

 

Fundamental Changes

     65  

SECTION 6.04

 

Transactions with Affiliates

     66  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.05

 

Financial Covenants

     66  

SECTION 6.06

 

Restricted Payments

     67  

SECTION 6.07

 

Prepayments and Modifications of Indebtedness

     68  

SECTION 6.08

 

Investments

     68  

SECTION 6.09

 

Sale and Leaseback Transactions

     71   ARTICLE VII EVENTS OF DEFAULT      72   ARTICLE VIII THE
ADMINISTRATIVE AGENT      74   ARTICLE IX MISCELLANEOUS      77  

SECTION 9.01

 

Notices

     77  

SECTION 9.02

 

Waivers: Amendments

     78  

SECTION 9.03

 

Expenses: Indemnity: Damage Waiver

     80  

SECTION 9.04

 

Successors and Assigns

     81  

SECTION 9.05

 

Survival

     84  

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     85  

SECTION 9.07

 

Severability

     85  

SECTION 9.08

 

Right of Setoff

     85  

SECTION 9.09

 

Governing Law: Jurisdiction; Consent to Service of Process

     85  

SECTION 9.10

 

WAIVER OF JURY TRIAL

     86  

SECTION 9.11

 

Headings

     86  

SECTION 9.12

 

Confidentiality

     86  

SECTION 9.13

 

USA PATRIOT Act

     87  

SECTION 9.14

 

Guarantee

     87  

SECTION 9.15

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     91  

SECTION 9.16

 

Release of Guarantees

     91  

SECTION 9.17

 

Non-Public Information

     92  

SECTION 9.18

 

No Fiduciary Relationship

     93  

SECTION 9.19

 

Subordination Provisions

     93  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES:

Schedule 1.01 — Existing Securitization Entities

Schedule 1.02 — Maturing Indebtedness

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Investments

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Joinder Agreement

Exhibit C — Form of Subordination Agreement

Exhibit D — Form of Foreign Lender Exemption Statement

Exhibit E — Reserved

Exhibit F — Reserved

Exhibit G — Form of Reconciliation Information

Exhibit H — Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT (this “Agreement”) dated as of [                    ] [●], 201[
] among SPRINT COMMUNICATIONS, INC. (the “Borrower”), the Guarantors (as defined
below) party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders extend credit, by means of loans, to
it in an aggregate amount up to but not exceeding $[3,200,000,000] (which amount
may, subject to terms and conditions hereunder, be modified pursuant to the
terms hereof) to provide funds for general corporate purposes of the Borrower
and its Restricted Subsidiaries. The Lenders are willing to extend such credit
upon the terms and conditions of this Agreement and, accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“9.25% Debentures” means the existing 9.25% Debentures of the Borrower due 2022
(as the same may be replaced, refinanced or otherwise modified pursuant to the
terms hereof).

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A to the Subordination Agreement.

“Acquired Entity” has the meaning assigned to such term in Section 5.09(b).

“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New
York).

“Additional Agreement” has the meaning assigned to such term in Section 9.16(c).

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Adjusted Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

“Adjusted LIBO Rate” means (a) with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate or (b) with respect to any Base
Rate Borrowing for any day, an interest rate per annum equal to (i) the LIBO
Rate for a one month Interest Period commencing on such day (or if such day is
not a Business Day, the immediately preceding Business Day) multiplied by
(ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Anti-Corruption Laws” means all laws, rules and regulation of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Debt Cap Test” means the requirement that (a) 15% of Consolidated
Net Tangible Assets minus (b) the outstanding amount of Relevant Obligations, is
greater than zero. For the avoidance of doubt, the amount of clause (a) of this
definition shall in no event exceed an amount that would permit the incurrence
of Liens under this Agreement that would require any of the Parent Guarantor or
any of its Subsidiaries’ current or future outstanding Indebtedness for borrowed
money (other than the 9.25% Debentures) governed by documents that contain a
lien restriction based on 15% of consolidated net tangible assets to be secured
equally and ratably with the Obligations (the triggering of such equal and
ratable security requirement, an “Equal and Ratable Trigger”).

“Applicable Percentage” means with respect to any Lender in respect of any
indemnity claim under Section 9.03(c) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
Commitments hereunder represented by the aggregate amount of such Lender’s
Commitment hereunder. If the Commitments hereunder have terminated or expired,
the Applicable Percentages shall be determined based upon the percentage of the
total Term Loans (if any) represented by the aggregate amount of such Lender’s
Term Loans.

“Applicable Rate” means, in the case of Initial Term Loans, for any day, the
applicable rate per annum set forth below under the caption “Base Rate Loans” or
“Eurodollar Loans”, as applicable, based upon the applicable days elapsed from
the Effective Date to such date set forth below opposite the respective Type of
Initial Term Loan:

 

Days Elapsed Since the Effective Date

   Base Rate
Loans     Eurodollar
Loans  

< 180 days

     0.25 %      1.25 % 

³ 180 days < 360 days

     2.00 %      3.00 % 

³ 360 days

     3.25 %      4.25 % 

“Applicable Senior Indebtedness” means any Indebtedness outstanding under the
Secured Credit Agreements.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arrangers” means JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Deutsche
Bank Securities Inc. and Mizuho Bank, Ltd.2

 

2  To be updated, per Commitment Letter, if applicable.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Asset Sale” means any Disposition of any property or assets by the Borrower or
any of its Restricted Subsidiaries to any other Person after the Effective Date;
provided that “Asset Sale” shall not include (i) any Disposition by the Borrower
or a Subsidiary to the Borrower or a Restricted Subsidiary, (ii) any Disposition
(or series of related Dispositions) of assets having an individual fair market
value of less than $20,000,000, (iii) (a) Dispositions in connection with
Permitted Securitizations, (b) Dispositions of assets (other than Spectrum) in
connection with replacements of (including equipment and device upgrades and
repair) assets (other than Spectrum) sold or leased in connection with any Sale
and Leaseback Transaction for the MLS Financing, the RAN Financing or similar
financings and (c) Permitted JV Transfers, (iv) Dispositions in the ordinary
course of business (including of used, obsolete, worn-out or surplus assets or
inventory in the ordinary course of business), (v) Dispositions of cash and cash
equivalents, (vi) the sale or discounting of overdue Accounts (or similar
payment obligations) in the ordinary course of business, (vii) licenses or
sublicenses of Intellectual Property in the ordinary course of business or to
settle pending or threatened litigation so long as such licenses or sublicenses
of Intellectual Property could not reasonably be expected to result in a
Material Adverse Effect, (viii) leases and sub-leases of real property so long
as such leases or sub-leases of real property could not reasonably be expected
to result in a Material Adverse Effect, (ix) Dispositions of any or all of the
approximately 480,000 shares of Qualcomm Inc. owned by the Borrower (or its
applicable Subsidiary) as of the Effective Date and (x) like-kind exchanges of
Spectrum for other Spectrum and, if applicable, a de minimis amount of cash and
Permitted Investments, which such exchanges shall be for fair value (as
reasonably determined by the Borrower), in the ordinary course of business and
consistent with such swaps conducted by the Borrower and its Subsidiaries prior
to the Effective Date (it being understood that the Spectrum swapped shall be
substantially similar and such swap shall not be for a materially different
aggregate amount of MHz POPs (except as would increase the MHz POPs held by the
Borrower and Subsidiary Guarantors) (exchanges described in this clause (ix),
“Permitted Spectrum Swaps”).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Lender or Parent of a Lender, such
Lender or Parent (as the case may be) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Bankruptcy Event shall not result solely by virtue of the ownership, or the
acquisition of any ownership interest in such Lender or Parent of such Lender by
a Governmental Authority or instrumentality thereof, provided, further, that
such ownership or interest by a Governmental Authority does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

attachment on its assets or permit such Government Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or Parent.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” shall have a
corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all Base Rate Loans, converted or continued on the same
date or (b) all Eurodollar Loans of the same Type that have the same Interest
Period.

“Borrowing Date” means the Business Day prior to the Initial Term Loan Maturity
Date on which all the conditions precedent in Section 4.01 are satisfied or
waived in accordance with Section 9.02 and on which the Borrowings are made.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“BTA” means a Basic Trading Area as defined by the FCC to determine service
areas for Spectrum licenses.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market and (c) if such day
relates to the date a borrowing is required to be funded by Lenders hereunder,
that is also not a day on which commercial banks in Toyko, Japan are authorized
or required by law to remain closed.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) such portion of principal payments on Capital Lease
Obligations made by the Borrower and its Restricted Subsidiaries during such
period as is attributable to additions to property, plant and equipment that
have not otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by the U.S. or issued by any of its agencies and backed by the full
faith and credit of the U.S., in each case maturing within one year from the
date of acquisition; (b) short-term investment grade domestic and eurodollar
certificates of deposit or time deposits that are fully insured by the Federal
Deposit Insurance Corporation or are issued by commercial banks organized under
the laws of the U.S. or any of its states having combined capital, surplus and
undivided profits of not less than $100,000,000 (as shown on its most recently
published statement of condition); (c) commercial paper and similar obligations
rated “P-1” by Moody’s or “A-1” by S&P; (d) readily marketable tax-free
municipal bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or
better by S&P, and maturing within one year from the date of acquisition; and
(e) mutual funds or money market accounts investing primarily in items described
in clauses (a) through (d) above.

“Change of Control” means the occurrence of any of the following: (a) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the Borrower and its Restricted Subsidiaries’ properties
or assets, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) other than one or more Permitted Holders;
(b) the adoption of a plan relating to the Borrower’s liquidation or
dissolution; or (c) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) other than one or more Permitted Holders
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
voting power of the Borrower’s Voting Securities; provided that a transaction in
which the Borrower becomes a Subsidiary of another person shall not constitute a
Change of Control if (a) the Borrower’s stockholders immediately prior to such
transaction Beneficially Own, directly or indirectly through one or more
intermediaries, 50% or more of the voting power of the outstanding Voting
Securities of such other Person of whom the Borrower is a Subsidiary immediately
following such transaction and (b) immediately following such transaction no
person (as defined above) other than such other person, Beneficially Owns,
directly or indirectly, more than 50% of the voting power of the Borrower’s
Voting Securities.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

“CFC” means (a) a “controlled foreign corporation” within the meaning of section
957 of the Code, and (b) each Subsidiary of any such controlled foreign
corporation.

“CFC Holding Company” means a Domestic Subsidiary that owns no material assets
other than equity interests in, debt of, or other instrument treated as equity
of, one or more CFCs.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning ascribed to such term in the RC/TL Secured
Facility.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Commitments” means the Initial Term Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communication” has the meaning assigned to such term in Section 9.01(d).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Consolidated Net Tangible Assets” means the Borrower’s consolidated total
assets as reflected in its most recent balance sheet preceding the date of
determination prepared in accordance with generally accepted accounting
principles consistently applied, less (i) current liabilities, excluding current
maturities of long-term debt and Indenture Capital Lease Obligations, and
(ii) goodwill, tradenames, trademarks, patents, unamortized debt discount and
expense and other similar intangible assets, excluding any investments in
permits or licenses issued, granted or approved by the Federal Communications
Commission.

“Credit Party” means the Administrative Agent or any other Lender.

“Current Net Cash Proceeds” has the meaning assigned to such term in sub-clause
(y) of Section 2.10(b)(ii).

“Date of Full Satisfaction” means, as of any date, that on or before such date:
(i) the principal of and interest accrued to such date on each Loan shall have
been paid in full in cash, (ii) all fees, expenses and other amounts then due
and payable which constitute Obligations (other than contingent amounts for
which no claim or demand has been made) shall have been paid in full in cash and
(iii) the Commitments shall have expired or been terminated.

“Declining Lender” has the meaning assigned to such term in Section 2.18(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and with supporting facts) has not been satisfied, or,
in the case of clause (iii), such amount is the subject of a good faith dispute;
(b) notified the Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement states that such position is based on such Lender’s good faith
determination that a condition precedent to funding a loan under this Agreement
cannot be met) or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender in the jurisdiction of such Lender’s lending office that
it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

certification, (d) become the subject of a Bankruptcy Event or (e) become
subject to or has had a direct or indirect parent company become subject to, a
Bail-In Action.

“Designated Senior Debt” means any indebtedness of the Borrower outstanding
under the Secured Credit Agreements.

“Designated Subsidiary” means any Subsidiary (i) that is not a wholly owned
Subsidiary, (ii) that is a Foreign Subsidiary, (iii) that is a CFC, (iv) that is
a CFC Holding Company, (v) for which guarantees are contractually prohibited (or
prohibited pursuant to the terms of such Subsidiary’s organizational documents)
as of the Effective Date or, after the Effective Date, as of the date of the
acquisition or formation of such Subsidiary, so long as such prohibition is not
(except with respect to special purpose vehicles) created in contemplation of
this limitation (and only for so long as such prohibition exists), (vi) that is
a Receivables Entity, (vii) that is an Unrestricted Subsidiary or (viii) that is
a NewCo; provided that any Subsidiary shall cease to be a Designated Subsidiary
at such time as none of clauses (i) through (viii) above apply to it.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any property or assets, any sale, lease,
Sale and Leaseback Transaction, assignment, conveyance, transfer or disposition
thereof. The terms “Dispose”, “Disposed” and “Disposal” shall have correlative
meanings.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary other than a
Foreign Subsidiary.

“EBITDA” means, for any period, net income (or net loss) of the Measurement
Entities (before discontinued operations for such period and exclusive of,
without duplication, (x) the income or loss resulting from extraordinary or
non-recurring items, (y) the income or loss of any Person accounted for on the
equity method and (z) non-cash, one-time charges) plus, without duplication and
to the extent already deducted (and not added back) in determining net income
(or net loss), the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense and (e) cash severance
charges, in each case, determined on a consolidated basis in accordance with
GAAP for such period.

Notwithstanding the foregoing, amounts paid in respect of lease or similar
payments by the Borrower and its Restricted Subsidiaries to Measurement Entities
(other than the Borrower and its Restricted Subsidiaries) and that are in excess
of amounts utilized in the applicable period to make payments on Indebtedness
of, and required securitization expenses and entity maintenance for, such
Measurement Entities (other than the Borrower and its Restricted Subsidiaries)
shall not be consolidated and shall reduce EBITDA, unless returned to the
Borrower and its Restricted Subsidiaries in the form of cash distributions on
common equity in such period (or such other form in such period, provided such
other form does not create a payment obligation of the Borrower and its
Restricted Subsidiaries).

“EDC Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 21, 2010 between the Borrower, as borrower, and Export Development
Canada, as lender, as amended to the date hereof, as the same may be further
amended, supplemented or modified hereafter, or replaced or refinanced.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EDC Indebtedness” means the Indebtedness of the Borrower under the EDC Credit
Agreement.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means September 20, 2017.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equal and Ratable Trigger” has the meaning assigned to such term in the
definition of “Applicable Debt Cap Test”.

“Equity Interests” means shares of capital stock (whether common or preferred),
partnership interests, membership interests in a limited liability company
(whether common or preferred), beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class of, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control with the Borrower within the meaning of Section 4001(a)(14) of
ERISA or any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(m) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA, (f) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) has been
made, (g) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Section 4245 of ERISA, or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA) or in “critical and declining” status (within the meaning of Section 305
of ERISA) or terminated (within the meaning of Section 4041A of ERISA), (i) the
occurrence of an act or omission which could give rise to the imposition on the
Borrower of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Plan, or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of ERISA with
respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to in the case of a Loan or a Borrowing, the
Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Excess Funding Guarantor” has the meaning assigned to such term in
Section 9.14(f).

“Excess Guarantor Payments” has the meaning assigned to such term in
Section 9.14(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Letters of Credit” has the meaning assigned to such term in the
definition of “Total Indebtedness”.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Subsidiary” means any Subsidiary of the Borrower (other than an
Obligor), as to which no holder or holders of any Indebtedness of any of the
Obligors (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness of such Obligor, or to cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity, by
reason of the occurrence of a default with respect to any Indebtedness of such
Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by any jurisdiction described
in clause (a), (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender’s assignor (if any) was
entitled, at the time of such assignment or designation, to receive additional
amounts from any Obligor with respect to such withholding tax pursuant to
Section 2.16(a), (d) any withholding tax that is attributable to a recipient’s
failure to comply with Section 2.16(f) and (e) any taxes imposed pursuant to
FATCA.

“Exclusion Rules” has the meaning set forth in the definition of “Total
Indebtedness Ratio”.

“Existing Accounts Receivable Facilities” means the two facilities securitizing
accounts receivables from post-paid service charge contracts and installment
sales contracts in effect on the Effective Date, as such facilities may be
amended, restated, amended and restated, supplemented, extended or modified from
time to time in a manner not materially adverse to the Lenders.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any official interpretation of any such intergovernmental agreement.

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that, if the federal funds
effective rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain Fee Letter among the Arrangers, Deutsche Bank
Cayman Islands Branch and the Borrower dated September 20, 2017.3

 

3  Definition to be updated, per Commitment Letter, if applicable.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Financial Covenants” means the covenants set forth in Section 6.05.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (and shall
include supranational bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or Secondary Obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or Secondary Obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or Secondary Obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or Secondary Obligation or (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or Secondary Obligation; provided, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guaranteed” shall have a correlative meaning.

“Guaranteed Parties” means, collectively, (a) the Lenders, (b) the
Administrative Agent, (c) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under this Agreement or any other Loan Document and
(d) the successors and assigns of each of the foregoing.

“Guarantors” means each Subsidiary Guarantor, the Parent Guarantor and, with
respect to Obligations other than direct obligations of the Borrower, the
Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

more rates, currencies, commodities, equity or debt securities or instruments,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value, or any similar transaction or any combination of the
foregoing transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Subsidiary
shall be a Hedging Agreement.

“HQ Owner” means any of the Borrower or any Restricted Subsidiary that owns any
HQ Property.

“HQ Properties” means the Borrower’s headquarters facility in Overland Park,
Kansas and Reston, Virginia.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrower and its Restricted Subsidiaries
pursuant to a Tower Transaction, whether in the form of sale proceeds, capital
lease payments, maintenance charges, prepaid rent or otherwise (and however
characterized on the consolidated balance sheet of the Borrower) shall not
constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means all Taxes, other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

“Indenture Capital Lease Obligations” means indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with generally accepted accounting principles.
The amount of indebtedness will be the capitalized amount of the obligations
determined in accordance with generally accepted accounting principles
consistently applied.

“Initial Term Commitments” means, with respect to each Lender, the commitment of
such Lender to make Initial Term Loans on the Borrowing Date, as such commitment
may be reduced or increased from time to time pursuant to the terms hereof. The
amount of each Lender’s Initial Term Commitment as of the Borrowing Date is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Initial Term Commitment, as

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable. The aggregate amount of the Initial Term Commitments as of the
Borrowing Date is $[3,200,000,000]4.

“Initial Term Lender” means a Lender holding Initial Term Commitments or Initial
Term Loans.

“Initial Term Loan” means any term loan made pursuant to Section 2.01(b)
utilizing the Initial Term Commitments.

“Initial Term Loan Maturity Date” means [insert date that is 1 month after the
Borrowing Date]5 [●]; provided that the Borrower may in its sole discretion
provide a written notice to the Administrative Agent at least three Business
Days (or such shorter period of time as the Administrative Agent may reasonably
agree) prior to the then existing Initial Term Loan Maturity Date that it wishes
to extend the Initial Term Loan Maturity Date by one month on the following
terms and subject to the following conditions for each such extension: (i) in no
event shall the Initial Term Loan Maturity Date extend beyond March 20, 2019
(or, if such date is not a Business Day, the next preceding Business Day) and
(ii) the maximum amount of Initial Term Loans to which an extension right shall
apply at each applicable extension date shall equal the outstanding amount of
Initial Term Loans as of such extension date minus the amount that would have
reduced the Initial Term Commitments pursuant to Section 2.10(b) assuming such
Initial Term Commitments were effective hereunder as a result of events
occurring after the immediately preceding extension date (or occurring after the
Borrowing Date with respect to the first extension) and on or prior to the next
following extension date (or on or prior to the initial extension date with
respect to the first extension) (it being understood that if the Commitments
would have been terminated in full pursuant to 2.10(b), the maximum extension
amount shall be $0). For the avoidance of doubt, the Initial Term Loan Maturity
Date shall not be modified with respect to the portion of any Initial Term Loans
that are not permitted to be extended pursuant to the immediately preceding
sentence and such non-extended Initial Term Loans shall be due and payable in
full on such non-extended Initial Term Loan Maturity Date.

“Intellectual Property” has the meaning assigned to such term in
Section 3.05(b).

“Intercompany Indebtedness” means Indebtedness of a Loan Party or Restricted
Subsidiary owing to any Loan Party or Restricted Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any Eurodollar Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each Business Day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months

 

4  To be updated for amount of outstanding commitments at closing.

5 

To be 1 month from the Borrowing Date; but in no event later than 18 months from
the Effective Date.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or a period shorter than one month) thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. Notwithstanding the foregoing, except with the
consent of each Lender, no Interest Period shall have a duration of less than
one month and, if the Interest Period for any Eurodollar Loan would otherwise be
a shorter period, such Loan shall not be available hereunder as a Eurodollar
Loan for such period.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available in the relevant currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which that Screen Rate is available in the relevant
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, with respect to a specified Person, (a) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) (or such other
method as the Administrative Agent may determine in its reasonable discretion)
to, Guarantees of any Indebtedness or Secondary Obligations of, or any other
investment described in clauses (i) through (v) below, in any other Person that
are held or made by the specified Person and (b) the purchase or acquisition (in
one transaction or a series of related transactions) of all or substantially all
the property and assets or business of another Person or assets constituting a
business unit, line of business, division or product line of such other Person.
The amount, as of any date of determination, of (i) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date (excluding any portion thereof representing paid-in-kind interest or
principal accretion), without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (ii) any Investment in the form of
a Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or Secondary Obligations Guaranteed thereby (or, in the case of
(x) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (y) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (x), pursuant to such terms
or, in the case of clause (y), reasonably and in good faith by a Financial
Officer of the Borrower)), (iii) any Investment in the form of a transfer of
Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair value (as determined reasonably and in good faith by the Borrower in
accordance with GAAP) (or such other method as the Administrative Agent may
determine in its reasonable discretion) of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received in
cash, or other property that has been converted into cash or is readily
marketable for cash, by such specified Person representing a return of capital
of such Investment, but without any adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such transfer, (iv) any Investment (other than any
Investment referred to in clause (i), (ii) or (iii) above) by the specified
Person in the form of a

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness, other securities or assets of any other Person shall be the
original cost of such Investment (including any Indebtedness or Secondary
Obligations assumed in connection therewith), plus the cost of all additions, as
of such date, thereto, and minus the amount, as of such date, of any portion of
such Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (v) any
Investment (other than any Investment referred to in clause (i), (ii), (iii) or
(iv) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair value (as determined reasonably and in good faith by a
Financial Officer of the Borrower) of such Equity Interests at the time of the
issuance thereof. For purposes of Section 6.08, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer of the Borrower.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit B by an entity that, pursuant to Section 5.09, is required to become a
“Subsidiary Guarantor” under this Agreement.

“Junior Indebtedness” has the meaning assigned to such term in Section 6.07.

“Junior Guaranteed Notes” means the Borrower’s 9.00% guaranteed notes due 2018
and the Borrower’s 7.00% guaranteed notes due 2020.

“Junior Priority Debt” has the meaning assigned to such term in Section 6.01(s).

“Junior Securities” means:

(i) Equity Interests in the Borrower, any Guarantor or any direct or indirect
parent of the Borrower; or

(ii) unsecured debt securities that are subordinated to all Senior Indebtedness
(and any debt securities issued in exchange for Senior Indebtedness) to
substantially the same extent as, or to a greater extent than, the Obligations
and the related Guarantees are subordinated to Senior Indebtedness under this
Agreement;

“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for U.S. dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further, that, if the applicable Screen Rate shall not be available at such time
for such Interest Period (an

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Impacted Interest Period”) with respect to the relevant currency, then the
Eurocurrency Rate shall be the Interpolated Rate at such time; provided that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, any promissory notes
evidencing Loans hereunder, the Subordination Agreement, any Joinder Agreement,
any Accession Agreement, and any amendment, waiver, supplement or other
modification to any of the foregoing. The term “Loan Documentation” shall have a
correlative meaning.

“Loan Party” means each of the Borrower and the Guarantors.

“Loans” means any loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, by the Borrower or any Restricted Subsidiary of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Restricted Subsidiary or (b) assets comprising Spectrum or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person (other than Permitted Spectrum Swaps); provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment, as estimated in good faith by the Borrower,
but excluding earnout, contingent payment or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $225,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform any of their obligations under this Agreement or
the other Loan Documents or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Restricted
Subsidiary or (b) assets comprising Spectrum or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) the Restricted or any Restricted
Subsidiary (other than Permitted Spectrum Swaps); provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment, as estimated in good
faith by the Borrower, but excluding earnout, contingent payment or similar
payments) and all other consideration payable in connection therewith (including
payment

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $225,000,000.

“Material Indebtedness” means (a) the EDC Indebtedness and (b) other
Indebtedness (other than the Loans) and including but not limited to obligations
in respect of one or more Hedging Agreements, of the Borrower (or of any
Restricted Subsidiary of the Borrower, other than an Excluded Subsidiary) in an
aggregate principal amount exceeding $225,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Person
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Indebtedness” shall include any obligations of the Borrower and any
Restricted Subsidiaries in respect of Secondary Obligations in respect of
SpectrumCo1, SpectrumCo2 or other Sale and Leaseback Transactions in respect of
Spectrum, regardless of whether qualifying as “Indebtedness”.

“Maturing Indebtedness” means the Indebtedness listed on Schedule 1.02.

“Measurement Entities” means, the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries designated as such after the Borrowing Date, but for
the avoidance of doubt, including in any event the entities (whether or not
Subsidiaries) constituting the MLS Financing, the RAN Financing, or any
Permitted Securitizations), SpectrumCo1, SpectrumCo2 and any other Subsidiaries
of the Parent Guarantor that enter into Sale and Leaseback Transactions of
Spectrum with the Borrower or its Restricted Subsidiaries.

“MHz-POP” means the number of the megahertz of Spectrum multiplied by the
population of the covered area.

“MLS Financing” means a transaction pursuant to which the Borrower and certain
Restricted Subsidiaries sell or convey, as a “true sale,” mobile wireless
devices (and, if applicable, upgraded replacement devices) and rights in related
customer leases to wholly owned Designated Subsidiaries and such Designated
Subsidiaries, thereafter, sell or convey such mobile wireless devices and
certain rights in such related customer leases to Mobile Leasing Solutions, LLC
acting for itself and/or on behalf of a series thereof (“MLS”), which devices
are then leased back to the Designated Subsidiaries by MLS.

“MNPI” means material information concerning the Parent Guarantor, the Borrower,
any Subsidiary or any Affiliate of any of the foregoing or their securities that
has not been disseminated in a manner making it available to investors
generally, within the meaning of Regulation FD under the United States
Securities Act of 1933 and the United States Securities Exchange Act of 1934.
For purposes of this definition, “material information” means information
concerning the Parent Guarantor, the Borrower, the Subsidiaries or any Affiliate
of any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States Federal and State
securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Moody’s Rating” means, as of any date of determination thereof, the rating most
recently published by Moody’s as the corporate family rating for the Parent
Guarantor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Net Cash Proceeds” means, with respect to any Asset Sale or any Recovery Event,
the proceeds thereof (other than proceeds received by a Non-Guarantor Subsidiary
that is prohibited from transferring such proceeds to an Obligor pursuant to
restrictions imposed by (i) any applicable law or (ii) the terms of any
agreement to which such Person is a party on the Effective Date or, if such
Person is an acquired Subsidiary, on the date on which such Person becomes a
Subsidiary, in each case, not entered into in contemplation of this restriction)
in the form of cash and cash equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien (other than the loans under the RC/TL Secured Facility, Permitted First
Priority Indebtedness, Permitted Second Priority Indebtedness, any Replacement
Financing or any other similar Indebtedness secured generally by the Collateral)
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event and other fees and expenses incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

“Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Borrower and its consolidated Restricted Subsidiaries as
of such date (excluding cash and cash equivalents) minus (b) the consolidated
current liabilities of the Borrower and its consolidated Restricted Subsidiaries
as of such date (excluding current liabilities in respect of Indebtedness). Net
Working Capital at any date may be a positive or negative number. Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

“NewCo” has the meaning assigned to such term in Section 2.21.

“NewCo Indebtedness” has the meaning assigned to such term in Section 2.21.

“NewCo Transfer” has the meaning assigned to such term in Section 2.21.

“Non-Guarantor Restricted Subsidiary” means any Restricted Subsidiary of the
Borrower that is not a Subsidiary Guarantor.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero.

“Obligations” means, collectively, the principal of and interest on the Loans
and all fees, indemnification payments and other amounts whatsoever, whether
direct or indirect, absolute or contingent, now or hereafter from time to time
owing to any Guaranteed Party by the Borrower under this

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement and any other Loan Document and from time to time owing to any
Guaranteed Party by any Loan Party under any of the Loan Documents, and all
other obligations of the Loan Parties under the Loan Documents (including the
obligations of the Guarantors under Section 9.14), including all interest and
expenses accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceedings with respect to any Loan Party, whether or not such
interest or expenses are allowed as a claim in such proceeding.

“Obligor Representative” means the Borrower, in its capacity as Obligor
Representative pursuant to Section 1.05.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and,
solely for purposes of Sections 2.16, 2.17, 2.18, 9.04(e)(i), 9.05, 9.08,
9.09(b), 9.13 and 9.14 of this Agreement (and the definition of “Excluded
Taxes”), the Parent Guarantor.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents,
including any interest, additions to tax or penalties applicable hereto,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings in U.S. dollars by
U.S. managed banking offices of depository institutions (as such composite rate
shall be determined by the Federal Reserve Bank of New York as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the Federal Reserve Bank of New York as an overnight bank funding rate
(from and after such date as the Federal Reserve Bank of New York shall commence
to publish such composite rate).

“Owns or Leases Spectrum” means, with respect to the Borrower or any Subsidiary,
that such Person owns Spectrum or directly leases Spectrum from any Person other
than the Borrower or any Subsidiary of the Borrower. “Owned or Leased Spectrum”
will have a correlative meaning.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Parent Guarantor” means Sprint Corporation, the direct parent of the Borrower.

“Participant” has the meaning assigned to such term in Section 9.04(e)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(e)(i).

“Payment Blockage Notice” has the meaning assigned to such term in
Section 9.19(r)(iii)(B).

“Payment Blockage Period” has the meaning assigned to such term in
Section 9.19(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of substantially all the
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division,

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

product line or line of business of), any Person or of any Spectrum, if (a) such
Person or assets are in the same or similar line of business (or reasonable
extensions thereof) as that of the Borrower and its Restricted Subsidiaries as
of the Effective Date, (b) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person and each Subsidiary of such Person is
(except to the extent not required to become a Subsidiary Guarantor pursuant to
the requirements of Section 5.09) organized under the laws of the United States
of America, any State thereof or the District of Columbia and, upon the
consummation of such acquisition, will be a Restricted Subsidiary, in each case
including as a result of a merger or consolidation between any Restricted
Subsidiary and such Person and will be or become a Subsidiary Guarantor to the
extent required by Section 5.09, or (c) in the case of any purchase or other
acquisition of assets other than Equity Interests, such assets will be owned by
the Borrower or a Subsidiary Guarantor; provided that, in each case, at the time
of and immediately after giving effect to any such purchase or other
acquisition, no Event of Default shall have occurred and be continuing after
giving pro forma effect to such purchase or other acquisition and the incurrence
of Indebtedness in connection therewith. For the avoidance of doubt, subject to
compliance with the requirements of Section 5.09 and the requirements set forth
above, a Permitted Acquisition of a Person that will become a Loan Party may
include the acquisition of Non-Compliant Subsidiaries or Non-Compliant Assets.
For purposes of this definition, “Non-Compliant Subsidiary” means any Restricted
Subsidiary of a Person acquired pursuant to a Permitted Acquisition that will
not become a Subsidiary Guarantor in accordance with the requirements of clause
(b) of this definition, and “Non-Compliant Assets” means any assets acquired
pursuant to a Permitted Acquisition to be held by a Non-Guarantor Restricted
Subsidiary.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;

(f) subleases of property with respect to which the Borrower or its Subsidiary
is the primary lessee, to the extent such subleases arise in the ordinary course
of business and do not interfere in any material respect with the business of
the Borrower and its Subsidiaries (taken as a whole);

(g) licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Borrowing Date or thereafter
arise in the ordinary course of business and are consistent in all material
respects with prior practice; and

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrower or its Restricted Subsidiaries in the
ordinary course of business under operating leases (i.e. leases not giving rise
to Capital Lease Obligations);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien imposed pursuant to Section 430(k) of the Code
or pursuant to Section 303(k) or 4068 of ERISA.

“Permitted First Priority Indebtedness” means Indebtedness of the Borrower or
any other Loan Party (a) that is secured by Liens on the Collateral on a pari
passu basis (but without regard to the control of remedies) to the Liens on the
Collateral securing the Obligations and is not secured by any property or assets
of the Borrower or any of the Restricted Subsidiaries other than the Collateral,
(b) that does not mature earlier than the latest maturity date under this
Agreement then in effect, and has a weighted average life to maturity no shorter
than the Class of Term Loans with the latest maturity date in effect at the time
of incurrence of such Indebtedness, (c) that contains covenants, events of
default and other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions and, when taken as a whole (other than
interest rates, rate floors, fees and optional prepayment or optional redemption
terms), are no more favorable to the lenders or investors, as the case may be,
providing such Permitted First Priority Indebtedness than those set forth in the
Loan Documents are with respect to the Lenders (other than covenants or other
provisions applicable only to periods after the latest maturity date under this
Agreement then in effect); provided that a certificate of a Financial Officer of
the Borrower delivered to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness or the modification, refinancing,
refunding, renewal or extension thereof (or such shorter period of time as may
reasonably be agreed by the Administrative Agent), together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive unless the
Administrative Agent provides notice to the Borrower of its reasonable objection
during such period together with a reasonable description of the basis upon
which it objects, (d) the security agreements relating to which are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (e) that is not guaranteed
by any Persons other than Loan Parties and (f) in respect of which a trustee,
collateral agent, security agent or similar Person, acting on behalf of the
holders thereof, shall have become party to an Intercreditor Agreement.
Capitalized terms used in this definition have the meanings ascribed to such
terms in the RC/TL Secured Facility as in effect on the Effective Date.

“Permitted Holder” means SOFTBANK CORP., a Japanese kabushiki kaisha, and its
Affiliates, successors and assigns.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 18 months
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, (i) a short term
credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or
(ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P;

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 18 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof;

(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act, (ii) with (A) a short term credit rating
of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (B) a long term
rating of “A2” or higher from Moody’s or “A” or higher from S&P and (iii) have
portfolio assets of at least $2,000,000,000; and

(f) investments in Indebtedness that is (x) issued by Persons with (i) a short
term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P
or (ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P, in each case for clauses (i) and (ii) with maturities not more than 18
months after the date of acquisition and (y) of a type customarily used by
companies for cash management purposes.

“Permitted Junior Priority Indebtedness” means Indebtedness of the Borrower or
any other Loan Party (a) that is secured by Liens on the Collateral on a junior
basis to the Liens on the Collateral securing the Obligations and is not secured
by any property or assets of the Borrower or any of the Restricted Subsidiaries
other than the Collateral, (b) that does not mature earlier than the latest
maturity date under this Agreement then in effect, and has a weighted average
life to maturity no shorter than the Class of Term Loans with the latest
maturity date in effect at the time of incurrence of such Indebtedness, (c) that
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions and, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or optional redemption terms), are no more favorable to the lenders
or investors, as the case may be, providing such Permitted First Priority
Indebtedness than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the latest maturity date under this Agreement then in effect); provided
that a certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its reasonable objection during such period
together with a reasonable description of the basis upon which it objects,
(d) the security agreements relating to which are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (e) that is not guaranteed by any Persons other than Loan
Parties and (f) in respect of which a trustee, collateral agent, security agent
or similar Person, acting on behalf of the holders thereof, shall have become
party to an Intercreditor Agreement. Capitalized terms used in this definition
have the meanings ascribed to such terms in the RC/TL Secured Facility as in
effect on the Effective Date.

“Permitted Junior Securities” means, with respect to a Person, (a) Capital Stock
in such Person; or (b) debt securities of such Person that are subordinated to
all Designated Senior Debt and any debt securities issued in exchange for
Designated Senior Debt to substantially the same extent as, or to a

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

greater extent than, the Obligations of such Person under the Loan Documents are
subordinated to the Designated Senior Debt.

“Permitted JV Transfers” has the meaning assigned to such term in
Section 5.09(b).

“Permitted Securitization” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which such Person may sell, convey or otherwise transfer, or grant a
security interest in Receivables and Related Assets to any Receivables Entity,
provided that (i) there shall be no recourse under any such securitization to
the Borrower or any of its Restricted Subsidiaries other than pursuant to
Standard Securitization Undertakings or customary levels of credit recourse
consistent with a “true sale” of assets transferred in a securitization and
(ii) no Default shall have occurred and be continuing either immediately before
or after giving effect to such securitization.

“Permitted Spectrum Swaps” has the meaning assigned to such term in the
definition of “Asset Sale”.

“Permitted Unsecured Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary (a) that is not (and any Guarantees thereof by the
Borrower or Restricted Subsidiaries are not) secured by any collateral
(including the Collateral), (b) that does not mature earlier than the date that
is 91 days after the latest maturity date under this Agreement then in effect,
and has a weighted average life to maturity no shorter than the Class of Term
Loans with the latest maturity date in effect at the time of incurrence of such
Indebtedness, (c) that, in the case of such Indebtedness in the form of bonds,
debentures, notes or similar instrument, does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, fundamental change, customary asset sale or event of loss mandatory
offers to purchase and customary acceleration rights after an event of default
and, for the avoidance of doubt, rights to convert or exchange in the case of
convertible or exchangeable Indebtedness) prior to the date that is the latest
maturity date in effect at the time of incurrence of such Indebtedness, (d) that
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
and, when taken as a whole (other than interest rates, rate floors, fees and
optional prepayment or optional redemption terms), are not more favorable to the
lenders or investors providing such Permitted Unsecured Indebtedness, as the
case may be, than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the latest maturity date under this Agreement then in effect); provided
that a certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (e) that is not guaranteed by
any Person other than on an unsecured basis by Loan Parties. Capitalized terms
used in this definition have the meanings ascribed to such terms in the RC/TL
Secured Facility as in effect on the Effective Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the bank functioning as Administrative Agent hereunder, as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Rata Guarantor Share” has the meaning assigned to such term in
Section 9.14(f).

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date of this Agreement.

“RAN Financing” means the financing of serialized, non-securitized equipment
used within the network operated by the Parent Guarantor and its Subsidiaries,
as well as structures used to house or support the equipment.

“Rating” means the Moody’s Rating or the S&P Rating.

“RC/TL Secured Facility” means that certain credit agreement, dated as of
February 3, 2017, among Sprint Communications Inc., as borrower, the guarantors
party thereto from time to time, the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent.

“Receivables and Related Assets” means Accounts, accounts receivable, future
lease payments or residuals or similar rights to payment, and, to the extent
related to any of the foregoing, phones, tablets and wireless devices used on
the Parent Guarantor’s network, chattel paper, payment intangibles, and similar
rights thereto (including contract rights), in each case that is customarily
transferred or in respect of which security interests are customarily granted in
connection with securitization transactions of such assets, including all
proceeds of the foregoing.

“Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Receivables and
Related Assets pursuant to a Permitted Securitization.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Effective Date relating to any asset of the Borrower or any of its Restricted
Subsidiaries; provided that “Recovery Event” shall not include (i) the proceeds
of business interruption insurance and (ii) any Recovery Event (or series of
related Recovery Events) with respect to assets having a fair market value of
less than $20,000,000.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness (except
upon an event of default, a change of control or fundamental change, customary
asset sale or event of loss); (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control, fundamental change or customary asset
sale or event of loss prepayment event, or upon conversion or exchange in the
case of convertible or exchangeable Indebtedness or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness (other than terms
added or modified in contemplation of such refinancing)) prior to the earlier of
(i) the maturity of such Original Indebtedness and (ii) the date that is 91 days
after the latest maturity date under this Agreement in effect on the date of
such extension, renewal or refinancing; provided that, notwithstanding the
foregoing, scheduled amortization payments (however denominated) of such
Refinancing Indebtedness shall be permitted so long as the weighted average life
to maturity of such Refinancing Indebtedness shall be longer than the shorter of
(x) the weighted average life to maturity of such Original Indebtedness
remaining as of the date of such extension, renewal or refinancing and (y) the
weighted average life to maturity of the Class of Term Loans (each as defined in
the RC/TL Secured Facility) remaining as of the date of such extension, renewal
or refinancing with the latest maturity date; (d) such Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of the Borrower if the
Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof (other than terms added or modified
in contemplation of such refinancing)) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations (as defined in the RC/TL Secured Facility), by any Lien
that shall not have been contractually subordinated to at least the same extent.
Any Refinancing Indebtedness in respect of Maturing Indebtedness shall not
mature earlier than the latest maturity date under the RC/TL Secured Facility
then in effect, and shall have a weighted average life to maturity no shorter
than the Class of Term Loans (each as defined in the RC/TL Secured Facility)
with the latest maturity date in effect at the time of incurrence of such
Refinancing Indebtedness.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Obligations” means any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable state, federal or foreign law),
premium, penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities, and guarantees of payment of such
principal, interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Obligations” has the meaning ascribed to such term in the RC/TL
Secured Facility as in effect on the date hereof.

“Required Lenders” means Lenders having outstanding Term Loans and unused
Commitments representing more than 50% of the sum of the total outstanding Term
Loans and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“RF Emissions” means radio frequency emissions governed by FCC rules.

“Rural JV Spectrum” shall mean any Spectrum that has been leased or transferred
to any joint venture under a Permitted JV Transfer.

“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.

“S&P Rating” means, as of any date of determination thereof, the rating most
recently published by S&P as the corporate credit rating for the Parent
Guarantor.

“Sale and Leaseback Transaction” means any transaction or arrangement by the
Borrower or any of its Restricted Subsidiaries, directly or indirectly, with any
Person whereby such Borrower or such Restricted Subsidiary shall sell or
transfer any property, real or personal (including for the avoidance of doubt,
any Spectrum), used or useful in the business of the Borrower or any Restricted
Subsidiary thereof, whether now owned or hereafter acquired, and thereafter the
Borrower or any Subsidiary thereof rents or leases such property or other
property intended to be used for substantially the same purpose or purposes as
the property being sold or transferred. For the avoidance of doubt, “Sale and
Leaseback Transaction” includes the SpectrumCo 1 and SpectrumCo2 transactions
and any other transaction (synthetic or otherwise) that results in a transaction
substantially similar in substance to that described in the immediately prior
sentence.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. government
(including but not limited to those maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury and the U.S. Department of
State), the United Nations Security Council, the European Union, any European
Union member state, the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including but not limited to those maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury and the U.S. Department of
State), the United Nations Security Council, the European Union, any European
Union member state, the United Kingdom or other relevant sanctions authority.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Secondary Obligation” means any obligation that directly supports a primary
Indebtedness obligation (so, for illustrative purposes, the operating lease
payments in respect of SpectrumCo1 support the primary obligation in respect of
the notes issued by SpectrumCo1, and so such operating lease payments are a
“Secondary Obligation”).

“Secured Credit Agreements” means the Credit Agreement, dated May 21, 2010 among
the Company, as borrower, the Subsidiary Guarantors parties thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, and the
other loan documents related thereto (all as amended, extended, renewed,
increased, modified, restated, supplemented or refinanced from time to time,
including such refinancing in the form of the Credit Agreement dated February 3,
2017 among the Borrower, JPMorgan Chase Bank, N.A. as administrative agent and
the other parties thereto), and the Amended and Restated Credit Agreement, dated
May 21, 2010 between the Company and Export Development Canada, and the other
loan documents related thereto (all as amended, extended, renewed, increased,
modified, restated, supplemented or refinanced from time to time, including in
the form of the Second Amended and Restated Credit Agreement dated February 3,
2017 among the Borrower, Export Development Canada, as Lender and the other
parties thereto).

“Senior Indebtedness” means:

(i) all Obligations (as such term is defined in the respective Secured Credit
Agreements) of the Borrower or any Guarantor outstanding under any Secured
Credit Agreements (including interest accruing on or after the filing of any
petition in bankruptcy or similar proceeding or for reorganization of the
Borrower or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post-filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Effective Date or thereafter created or incurred) and
all obligations of the Issuer or any Guarantor to reimburse any bank or other
Person in respect of amounts paid under letters of credit, acceptances or other
similar instruments; and

(ii) all Related Obligations with respect to the items listed in the preceding
clause (i);

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, however, that for the avoidance of doubt, Senior Indebtedness shall
not include:

(a) any obligation of such Person to the Borrower or any of its Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(d) any Indebtedness or other Related Obligation of such Person which is
subordinate or junior in right of payment in any respect to any other
Indebtedness or other Related Obligation of such Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Agreement; provided that such Indebtedness shall be deemed
not to have been incurred in violation of this Agreement for purposes of this
clause if such Indebtedness consists of Indebtedness under the Secured Credit
Agreements, and the holders of such Indebtedness or their trustee, agent or
representative (a) had no actual knowledge at the time of incurrence that the
incurrence of such Indebtedness violated this Agreement and (b) shall have
received an officer’s certificate from the Borrower to the effect that the
incurrence of such Indebtedness does not violate the provisions of this
Agreement.

“Senior Unsecured Restricted Debt” has the meaning assigned to such term in
Section 6.01(q).

“Shared Investment Amount” has the meaning assigned to such term in
Section 6.08(c).

“Significant Subsidiary” means (a) any Restricted Subsidiary that has
consolidated assets or revenues greater than or equal to 5% of the total
consolidated assets or revenues of the Borrower and its Restricted Subsidiaries
determined as of the end of (or, with respect to such revenues, for the period
of four fiscal quarters ending with) the fiscal quarter or fiscal year most
recently ended for which financial statements are available, (b) each Restricted
Subsidiary that directly or indirectly owns or controls any other Significant
Subsidiary and (c) any Restricted Subsidiary that Owns or Leases Spectrum to the
extent such Restricted Subsidiary has assets or revenues greater than
$100,000,000 as of the end of the of (or, with respect to such revenues, for the
period of four fiscal quarters ending with) the fiscal quarter or fiscal year
most recently ended for which financial statements are available.

“Special Counsel” means Simpson Thacher & Bartlett LLP, in its capacity as
special counsel to the Administrative Agent and the Arrangers.

“Special Prepayment Requirements” has the meaning set forth in the definition of
“Spectrum Disposition Requirements”.

“Specified Transaction” means, with respect to any period, any Investment,
Permitted Acquisition, Disposition, incurrence, assumption or repayment of
Indebtedness (including the incurrence of Incremental Facilities (as defined in
the RC/TL Secured Facility), Restricted Payment, designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or of an Unrestricted Subsidiary as a
Restricted Subsidiary or other event that by the terms of this Agreement
requires “pro forma compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “pro forma basis”.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Spectrum” means frequencies of electromagnetic spectrum used to provide fixed
or mobile communications services as licensed or authorized by the FCC.

“Spectrum Disposition Requirements” means, after giving pro forma effect to any
Disposition of Spectrum:

(a) no Default shall have occurred and be continuing;

(b) with respect to any Disposition of Spectrum in respect of a Sale and
Leaseback Transaction: (i) the MHz-POPs of all the Spectrum remaining at the
Borrower and the Subsidiary Guarantors shall represent at least 80% of the
MHz-POPs of the Borrower and the Subsidiary Guarantors’ Spectrum (including, for
this purpose, MHz-POPs of the Rural JV Spectrum) as of February 3, 2017 (such
date, the “Spectrum Reference Date”), (ii) after giving pro forma effect to such
Disposition, the book value of the remaining Spectrum at the Borrower and the
Subsidiary Guarantors is not lower than 250% of the amount of clause (a) of the
Applicable Debt Cap Test, (iii) after giving pro forma effect to such
Disposition, (x) the remaining Cellular/800MHz Spectrum at the Borrower and the
Subsidiary Guarantors (including, for this purpose, the Cellular/800MHz Spectrum
of the Rural JV Spectrum) is at least 70% of the MHz-POPs of the Cellular/800MHz
Spectrum at the Borrower and the Subsidiary Guarantors (including, for this
purpose, the Cellular/800MHz Spectrum of the Rural JV Spectrum) immediately
prior to the Spectrum Reference Date, (y) the remaining 2.5GHz Spectrum at the
Borrower and the Subsidiary Guarantors (including, for this purpose, the 2.5 GHz
Spectrum of the Rural JV Spectrum) is at least 70% of the MHz-POPs of the 2.5GHz
Spectrum at the Borrower and the Subsidiary Guarantors (including, for this
purpose, the 2.5 GHz Spectrum of the Rural JV Spectrum) immediately prior to the
Spectrum Reference Date and (z) the remaining 1.9GHz Spectrum at the Borrower
and the Subsidiary Guarantors (including, for this purpose, the 1.9 GHz Spectrum
of the Rural JV Spectrum) is at least 75% of the MHz-POPs of the 1.9GHz Spectrum
at the Borrower and the Subsidiary Guarantors (including, for this purpose, the
1.9 GHz Spectrum of the Rural JV Spectrum) immediately prior to the Spectrum
Reference Date and (iv) after giving pro forma effect to such Disposition, the
Borrower and the Subsidiary Guarantors shall maintain (x) all PCS 1.9GHz G-block
licenses and (y) at least one additional block of PCS 1.9 GHz 5x5 MHz Spectrum
licenses (including any such licenses acquired after the Spectrum Reference
Date) in each BTA where a PCS 1.9 GHz 5x5 MHz Spectrum license is owned
currently or in the future by the Parent Guarantor, the Borrower or any of their
Subsidiaries; and

(c) with respect to any Disposition of Spectrum (other than a Permitted JV
Transfer, Permitted Spectrum Swap or in respect of a Sale and Leaseback
Transaction): (i) such sale is to a third party that is not an Affiliate of the
Borrower in an arms-length transaction for fair market value, (ii) such
Dispositions of Spectrum represent in the aggregate not more than 400 million
MHz-POPS, and such Spectrum is primarily in “mostly rural/rural areas” as
defined by the US Census Bureau, (iii) after giving pro forma effect to such
Disposition, the Borrower and the Subsidiary Guarantors shall maintain (x) all
PCS 1.9GHz G-block licenses and (y) at least one additional block of PCS 1.9 GHz
5x5 MHz Spectrum licenses (including any such licenses acquired after the
Spectrum Reference Date) in each BTA where a PCS 1.9 GHz 5x5 MHz Spectrum
license is owned currently or in the future by the Parent Guarantor, the
Borrower or any of their Subsidiaries and (iv) the net cash proceeds thereof are
promptly (and in any event within 60 days of receipt thereof), applied to repay
Term Loans (as defined in the RC/TL Secured Facility) or other first lien
Indebtedness for borrowed money secured on a pari passu basis with the
Obligations (as defined in the RC/TL Secured Facility) (other than revolving
indebtedness unless accompanied by a corresponding permanent commitment
reduction (provided if no such Indebtedness is outstanding other than Revolving
Credit Loans (as defined in the RC/TL Secured Facility), such Revolving Credit
Loans shall be prepaid (without a reduction in Revolving Credit Commitments (as

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

defined in the RC/TL Secured Facility)))) (the requirements of this clause (iv),
“Special Prepayment Requirements”).

For the avoidance of doubt, Spectrum that is Disposed of (including in a
Permitted JV Transfer) and then leased back by the Borrower or a Subsidiary
Guarantor in a Sale and Leaseback Transaction shall not be included in Spectrum
remaining or maintained by the Borrower or the Subsidiary Guarantors.

“Spectrum Guarantee Cap” has the meaning assigned to such term in
Section 6.02(n).

“SpectrumCo1” means, collectively, the existing Spectrum special purpose vehicle
Subsidiaries of the Parent Guarantor that are part of, and were formed for the
purpose of, the Parent Guarantor’s existing Spectrum Sale and Lease Back
Transaction (with $3,500,000,000 of notes in respect of such Sale and Lease Back
Transaction issued as of the Effective Date), as the terms of such transaction
are in effect on the Effective Date or modified, amended or supplemented
thereafter to the extent any such modification, amendment or supplement is not
adverse to the Lenders.

“SpectrumCo2” means, collectively, special purpose vehicles that would be formed
as part of and for the purpose of consummating a future Sale and Leaseback
Transaction of Spectrum permitted hereunder in a transaction similar to the
existing SpectrumCo1 Sale and Leaseback Transaction (or, to the extent not
similar to the existing SpectrumCo1 Sale and Leaseback, such difference shall
not be adverse to the Lenders). For the avoidance of doubt, SpectrumCo2 or other
future Sale and Leaseback Transactions of Spectrum with the Borrower or its
Restricted Subsidiaries, in each case permitted under this Agreement, may be
implemented pursuant to the documentation governing SpectrumCo1.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization that are customary
in comparable non-recourse securitization transactions.

“Statutory Reserve Rate” means for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, among the Borrower and each of its Restricted Subsidiaries from
time to time substantially in the form of Exhibit C.

“Subordination Terms” has the meaning assigned to such term in the Subordination
Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. It is understood that unless
otherwise noted herein, each reference to “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

“Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each Person that
becomes a “Subsidiary Guarantor” after the Borrowing Date pursuant to
Section 5.09 but excluding any Person that is released from its guarantee
obligations pursuant to Section 9.02 or Section 9.16 from the date of such
release.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means an Initial Term Loan.

“Total Indebtedness” means, as of any day, without duplication, the aggregate
principal face amount of Indebtedness of the Measurement Entities (excluding the
face amount of letters of credit so long as (a) the only obligors thereunder are
SpectrumCo1, SpectrumCo2 and/or any other special purposes entities that
purchase Spectrum from the Borrower or its Restricted Subsidiaries in a Sale and
Lease Transaction in respect of Spectrum and (b) such letters of credit are
issued for the benefit of the debtholders of Indebtedness issued by such
entities (“Excluded Letters of Credit”)), determined on a consolidated basis
without duplication in accordance with GAAP.

“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day; provided that in any event the Total Indebtedness Ratio
(i) shall exclude Existing Accounts Receivables Facilities (including similar
replacement or successor facilities in respect thereof) in an aggregate amount
up to $3,100,000,000 in the event they are accounted for as liabilities on the
GAAP balance sheet of the Measurement Entities as of an applicable quarter end
(other than as a result of additional Guarantees or other credit support
provided in respect thereof) and (ii) shall include Indebtedness that is
accounted for as liabilities on the GAAP balance sheet of the Measurement
Entities as of the Effective Date (including refinancings or replacements
thereof) even if subsequently no longer reported as a liability on the GAAP
balance sheet of the Measurement Entities (the provisions in clauses (i) and
(ii), the “Exclusion Rules”).

“Total Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the period of four quarters ending on such day to
(b) Total Interest Expense for such four-quarter period. The Total Interest
Coverage Ratio shall exclude or include Total Interest Expense related to the
Indebtedness described in the Exclusion Rules as set forth therein. Furthermore,
the calculation of Total Interest Coverage Ratio shall exclude Excluded Letters
of Credit.

“Total Interest Expense” means, for any period, (a) interest expense of the
Measurement Entities with respect to all outstanding Indebtedness of the
Measurement Entities, minus (b) interest income received by the Persons
specified in clause (a), as determined on a consolidated basis without
duplication in accordance with GAAP.

“Total Secured Indebtedness Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Relevant Obligations to (b) EBITDA for the period of
four quarters ending on such day; provided that in any event the Total Secured
Indebtedness Ratio shall exclude or include (if otherwise Relevant Obligations),
the Indebtedness described in the Exclusion Rules as set forth therein.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrower or any of its
Restricted Subsidiaries of space on such towers.

“Transactions” means, with respect to the Loan Parties, the execution, delivery
and performance by the each Loan Party of the Loan Documents to which it is a
party, and, with respect to the Borrower, the borrowing of Loans and the use of
the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate.

“U.S. dollars” or “$” refers to lawful money of the United States of America.

“Unrestricted Subsidiary” means (i) as of the Borrowing Date, the Subsidiaries
of the Borrower existing as of the Borrowing Date and listed on Schedule 1.01
(with any such Subsidiaries that are not securitization Subsidiaries designated
as such on Schedule 1.01) and (ii) after the Borrowing Date, any Subsidiary of
the Borrower that is designated by the Borrower as such pursuant to
Section 5.10.

“Voting Securities” of any Person means the stock or other ownership or equity
interests, of whatever class or classes, the holders of which ordinarily have
the power to vote for the election of the members of the board of directors,
managers, trustees or other voting members of the governing body of such Person
(other than stock or other ownership or equity interests having such power only
by reason of the happening of a contingency).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns permitted hereunder, (c) the words “herein”, “hereof’ and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04 Accounting Terms: GAAP; Pro Forma Calculations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities) (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein. Notwithstanding any other provision of this Agreement or the other Loan
Documents to the contrary, the determination of whether a lease constitutes a
capital lease or an operating lease, and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the Effective Date.

For purposes of determining compliance on a historical basis with any financial
ratio, test or covenant contained in this Agreement with respect to any four
quarter period during which any Material Acquisition or Material Disposition
occurs or during which any designation of any Restricted Subsidiary as an
Unrestricted Subsidiary and any Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary” occurs
(a “Subsidiary Designation”), EBITDA, Consolidated Net Tangible Assets, the
Total Indebtedness Ratio and the Total Secured Indebtedness Ratio shall be
calculated with respect to such period on a pro forma basis, giving effect to
such Material Acquisition, Material Disposition or Subsidiary Designation.

It is agreed that with respect to compliance with any test or covenant hereunder
required by the terms of this Agreement to be made on a pro forma basis (or with
respect to determining pro forma compliance), that all Specified Transactions
and the following transactions in connection therewith shall be deemed to have
occurred as of (or commencing with) the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction (A) in the case of a Material Disposition or the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (B) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction” or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, shall be included, (ii) any prepayment,
repayment, retirement, redemption or satisfaction of Indebtedness shall be
assumed to have occurred on the first day of the applicable test period,
(iii) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith shall be assumed to have been
incurred or assumed on the first day of the applicable test period and (iv) if
any such Indebtedness has a floating or formula rate, such Indebtedness shall be
deemed to have an implied rate of interest for

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the applicable period for purposes of this definition determined by utilizing
the rate that is or would be in effect with respect to such Indebtedness as at
the relevant date of determination.

If pro forma compliance or compliance on a pro forma basis is required to be
calculated with respect to financial statements delivered pursuant to
Section 5.01(a) or (b) prior to the first such delivery requirement thereof,
such financial statements shall instead be the financial statements for the
Borrower’s fiscal quarter ended [            ].

SECTION 1.05 Appointment of the Borrower as Obligor Representative. For purposes
of this Agreement and the other Loan Documents, each Obligor (i) authorizes the
Borrower to make such requests, give such notices or furnish such certificates
to the Administrative Agent or any Lender as may be required or permitted by
this Agreement and any other Loan Document for the benefit of such Obligor and
(ii) authorizes the Administrative Agent and each Lender to treat such requests,
notices, certificates or consents given or made by the Borrower to have been
made, given or furnished by the applicable Obligor for purposes of this
Agreement and any other Loan Document. The Administrative Agent and each Lender
shall be entitled to rely on each such request, notice, certificate or consent
made, given or furnished by the Obligor Representative pursuant to the
provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Obligor. Each warranty, covenant, agreement and undertaking made on its behalf
by the Obligor Representative shall be deemed for all purposes to have been made
by each Obligor and shall be binding upon and enforceable against each Obligor
to the same extent as if the same had been made directly by each Obligor.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Initial Term Lender agrees to make Initial Term Loans to the Borrower
denominated in U.S. dollars on the Borrowing Date (and for the avoidance of
doubt, prior to the date that is 18 months from the Effective Date) in an
aggregate principal amount not to exceed such Lender’s Initial Term Commitment.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Obligation of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.13, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

$5,000,000; provided that a Base Rate Borrowing of Loans may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type may be outstanding at the same time.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (except that in the case
of a Eurodollar Borrowing on the Borrowing Date, such notice shall be given not
later than 1:00 p.m., New York City time, two Business days before the date of
the proposed Borrowing) or (b) in the case of a Base Rate Borrowing, not later
than 11:00 a.m., New York City time, on the Business Day prior to the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Anything herein to the contrary notwithstanding, the initial Borrowing hereunder
shall be a Base Rate Borrowing, except to the extent that this Agreement shall
have been duly executed and delivered by each of the parties hereto at least
three Business Days prior to the Borrowing Date and the Borrower has given
timely notice of a Eurodollar Borrowing after such execution and delivery (or,
alternatively, the Borrower shall have executed and delivered to the
Administrative Agent a pre-funding letter in form and substance satisfactory to
the Administrative Agent pursuant to which the Borrower has agreed to reimburse
the Lenders for any costs of the type described in Section 2.15 in the event
that, for any reason, the Borrowing Date and initial Loans do not occur on the
date specified in such pre-funding letter).

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.06 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections for Borrowings.

(a) Elections by Borrower. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The Borrower may elect different options for continuations and
conversions with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section 2.07, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower was requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Information in Election Notices. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Presumption if No Notice. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. Notwithstanding any contrary provision
hereof, if the Borrower shall default in the payment of any principal of or
interest on any Loan, and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08 Termination and Reduction.

(a) Termination of Commitments. Unless previously terminated, the Initial Term
Commitments shall terminate in full upon the earlier of (1) immediately after
the making of the Initial Term Loans on the Borrowing Date and (2) the date that
is 18 months from the Effective Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Initial Term Commitments; provided that each
reduction of the Initial Term Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

(c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of Commitments shall be permanent. Each reduction of Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

(d) [Reserved].

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.09 Repayment of Loans: Evidence of Debt.

(a) [Reserved].

(b) Initial Term Loans. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Initial Term Lender, the
principal of such Initial Term Lender’s Initial Term Loans on the Initial Term
Loan Maturity Date applicable to such Initial Term Loans.

(c) [Reserved].

(d) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(f) Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 (and in the Register
maintained pursuant to Section 9.04) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(g) Promissory Notes. Any Lender may request that Loans held by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
and its registered assigns.

SECTION 2.10 Prepayment of Loans and Mandatory Commitment Reductions.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (c) of this
Section 2.10. Loans may be prepaid by the Borrower in aggregate amounts that are
(x) in the case of Eurodollar Loans, an integral multiple of $1,000,000 and not
less than $10,000,000 and (y) in the case of Adjusted Base Rate Loans, an
integral multiple of $500,000 and not less than $5,000,000. Each voluntary
prepayment of Term Loans shall be allocated to the installments thereof as
directed by the Borrower.

(b) Mandatory Commitment Reductions. Prior to the Borrowing Date, the
Commitments hereunder shall automatically be reduced (in the case of clause (x),
on the date a Change of Control occurs, in the case of clause (y), on the date
set forth in clause (y), and in the case of clause (z) or (aa), on the
applicable date proceeds are received or, as applicable, definitive commitment
documentation

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

becomes effective), by, in the case of clause (y), the amount of proceeds set
forth therein, or in the case of clauses (x), (z) and (aa), such Commitments
shall terminate in full, regardless of the amount received pursuant to such
clauses (x), (z) and (aa), as follows:

(x) Change in Control. Upon the occurrence of any Change of Control, unless the
Required Lenders shall elect otherwise, the Commitments hereunder shall be
automatically terminated in full.

(y) Asset Sales. Together with each delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b), the Borrower shall deliver to the Administrative
Agent a statement (a “Net Cash Proceeds Statement”) setting forth in reasonable
detail the aggregate amount of Net Cash Proceeds received during the last fiscal
quarter covered by such financial statements (the “Current Net Cash Proceeds”).
If the aggregate amount of the Current Net Cash Proceeds when taken together
with the aggregate amount of Net Cash Proceeds received after the Effective Date
in prior fiscal quarters as to which a reduction of the Commitments hereunder
(as set forth below) has not yet been made under this paragraph (other than as a
result of proceeds pending reinvestment or repayment of Maturing Indebtedness
pursuant to the proviso hereto) shall exceed $500,000,000 in the aggregate (such
excess amount, the “Excess Disposition Proceeds”) then, not later than five
Business Days after the delivery of the applicable Net Cash Proceeds Statement
(or if such Net Cash Proceeds Statement shall not be delivered in conformity
with the terms hereof, five Business Days after the date such Net Cash Proceeds
Statement was required to be delivered), the Commitments shall automatically be
reduced by an amount equal to 100% of such Excess Disposition Proceeds as set
forth in sub-clause (bb) of this paragraph; provided that the Commitments shall
not be reduced under this sub-clause (y) with respect to any portion of Net Cash
Proceeds (or an equivalent amount) that (x) (1) the Borrower states in the
applicable Net Cash Proceeds Statement is to be reinvested (or has been
reinvested) in any assets used or to be used by the Borrower and its Restricted
Subsidiaries in its business, and (2) are or have been or will be in fact so
applied to such reinvestment within eighteen months of the related Asset Sale or
Recovery Event or (y) (1) the Borrower states in the applicable Net Cash
Proceeds Statement is to be used to repay Maturing Indebtedness (or has been
used to repay Maturing Indebtedness) and (2) are or have been or will be in fact
so applied to such repayment within 18 months of the related Asset Sale or
Recovery Event. Notwithstanding the foregoing, if the Total Indebtedness Ratio
as of the most recently delivered financial statements pursuant to
Section 5.01(a) or 5.01(b), recomputed on a pro forma basis for such Asset Sale
or Recovery Event, is less than 2.00 to 1.00, the proceeds of such Asset Sale or
Recovery Event will not be subject to or included in the calculation of amounts
required to be prepaid pursuant to this sub-clause (y).

(z) Certain Indebtedness, Equity Interests and Hybrid Equity. If, regardless of
the amount thereof, any Equity Interests shall be issued by the Parent Guarantor
or any of its Subsidiaries (other than (i) issuances pursuant to employee stock
plans or other benefit or employee incentive arrangements issuances or
(ii) issuances to the Parent Guarantor or any Subsidiary of the Parent
Guarantor) or Indebtedness for borrowed money (excluding from this termination
requirement (1) Indebtedness of any Subsidiary to the Parent Guarantor or to any
other Subsidiary of the Parent Guarantor and/or (2) revolving indebtedness and
letters of credit under the RC/TL Secured Facility in an aggregate amount not to
exceed $2,000,000,000, but for the avoidance of doubt including in such
termination requirement proceeds from any Indebtedness incurred in respect of
SpectrumCo1, SpectrumCo2 or any other Sale and Leaseback Transaction of
Spectrum,

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any hybrid securities and any debt securities convertible to equity) shall be
issued by the Parent Guarantor or any of its Subsidiaries, the Commitments shall
terminate in full upon the first date of receipt of any such proceeds. For
purposes of determining if a reduction in Commitments is required pursuant to
this clause (z), the entry by the Parent Guarantor or any of its Subsidiaries
into definitive documentation evidencing a commitment for proceeds of the type
described in this clause (z) (e.g., new commitments for Indebtedness for
borrowed money) shall result in the termination in full of the Commitments on
the date such binding commitment initially becomes effective.

(aa) Other Indebtedness. Upon the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred under Section 6.01, the Commitments shall terminate in full on the date
of such incurrence.

(bb) Application. All Commitment reductions hereunder made pursuant to
sub-clauses (x), (z) or (aa) of this paragraph shall be applied to the
termination in full of any outstanding Commitments in respect of Term Loans.
Commitment reductions made pursuant to sub-clause (y), shall be allocated
ratably among the Lenders based on their outstanding Commitments.

(c) Notification of Prepayments and Reductions. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
under paragraph (a) of this Section 2.10 (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders holding Loans of the contents thereof. Additionally,
within one Business Day of the termination of any Commitments pursuant to
Section 2.10(b), the Borrower shall provide notice thereof to the Administrative
Agent along with reasonable details of such termination.

(d) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 (plus any amounts owing
pursuant to Section 2.10(a) (if any) and Section  2.15).

SECTION 2.11 Fees.

(a) Fee Letter. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender the fees set forth in the Fee Letter at the times set
forth therein.

(b) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

SECTION 2.12 Interest.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Base Rate Borrowings. The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Rate.

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) [Reserved].

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Obligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided above, (ii) in the case of any interest on any Loan, 2.00%
plus the rate applicable to the Loan in respect of which such interest is
payable and (iii) in the case of any fee or other amount that does not relate to
a Loan of a particular type, at a rate per annum equal to 2.00% plus the
Adjusted Base Rate.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Adjusted Base
Rate at times when the Adjusted Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
(or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing.

SECTION 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender ; or

(iii) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes indemnifiable under Section 2.16(c) and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, or such Lender’s
holding company, for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.14 shall
be delivered to the Borrower and shall be conclusive so long as it reflects a
reasonable basis for the calculation of the amounts set forth therein and does
not contain any manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.14 for any
increased costs or reductions incurred more than six months prior to the date
that such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable and is revoked
in accordance herewith) or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.

In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for U.S. dollar deposits from other
banks in the eurodollar market at the commencement of such period. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Obligors hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for any Indemnified Taxes;
provided that if the applicable Withholding Agent shall be required to deduct
any Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.16) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Obligors shall make such deductions and (iii) the Obligors shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Other Taxes. In addition, the Obligors shall pay, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Obligors. The Obligors shall indemnify the Administrative
Agent and each Lender, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable
or paid by the Administrative Agent or such Lender, as the case may be, or
required to be withheld or deducted from a payment to the Administrative Agent
or such Lender, as the case may be (in each case, including any penalties,
interest and reasonable expenses, other than penalties, interest and expenses to
the extent solely attributable to the gross negligence or willful misconduct of
the Administrative Agent or such Lender, respectively, arising therefrom or with
respect thereto during the period prior to the Obligors making the payment
demanded under this paragraph (c)), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Obligor Representative by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after the demand thereof, for (i) the full
amount of any Excluded Taxes attributable to such Lender (but only to the extent
that any Obligor has not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the Obligors to do so) and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(e)(i) relating to the maintenance of a Participant Register, in
either case, that are payable or paid by the Administrative Agent, and together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes by the Obligors to a Governmental Authority, the Obligor
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Forms Requirements.

(i) Each Foreign Lender (or assignee or Participant, as applicable) shall
deliver to the Obligor Representative and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Form W-8BEN-E , Form W-8ECI, Form W-8EXP, or Form W-8IMY or
successor thereto (together with any applicable underlying IRS forms), or, in
the case of a Foreign Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit D and the
applicable IRS Form W-8, or any subsequent versions of any applicable Form W-8
or successors thereto, properly completed and duly executed by such Foreign
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on payments under this Agreement and the other Loan Documents.
In the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, such Form W-8 shall establish an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, such Form W-8 shall establish an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty. Any such forms (and any other forms or
documentation prescribed by law and reasonably requested by the Obligor
Representative or the Administrative Agent to determine the amount of Tax (if
any) required by law to be withheld) shall be delivered by each Foreign Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Obligor
Representative or the Administrative Agent and at the time or times prescribed
by applicable law. In addition, each Foreign Lender shall deliver such forms
promptly upon the expiration, inaccuracy, obsolescence or invalidity of any form

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

previously delivered by such Foreign Lender. Each Foreign Lender shall promptly
notify the Obligor Representative and the Administrative Agent at any time it
determines that it is no longer in a position to legally provide any previously
delivered certificate to the Obligor Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Foreign Lender shall
not be required to deliver any form pursuant to this paragraph that such Foreign
Lender is not legally able to deliver.

(ii) Any Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Obligors are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Obligor Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Obligor Representative, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

(iii) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Obligor Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Obligor Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Obligor Representative or the Administrative Agent
as may be necessary for the Obligor Representative and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (f)(iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iv) Each Lender that is a U.S. Person shall deliver to the Obligor
Representative and the Administrative Agent on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Obligor Representative or the Administrative
Agent and at the time or times prescribed by applicable law, two duly and
accurately completed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified by any
Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section, it shall pay to such Obligor an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Obligor under this Section 2.16 with respect to the Indemnified or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent, such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Obligor, upon the
request of the Administrative Agent, such Lender, agree to repay the amount paid
over to such Obligor (plus any penalties, interest or other charges imposed by
the

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

relevant Governmental Authority) to the Administrative Agent, such Lender in the
event the Administrative Agent, such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

SECTION 2.17 Payments Generally: Pro Rata Treatment: Sharing of Set-Offs.

(a) Payments by Obligors. The Obligors shall make each payment required to be
made by it hereunder (whether of principal, interest or fees, or under
Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document prior
to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at such of its offices in New York City as shall be
notified to the relevant parties from time to time, except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof, and the Obligors shall have no
liability in the event timely or correct distribution of such payments is not so
made. If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments hereunder shall be made in U.S.
dollars.

(b) Application if Payments Insufficient. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all
Obligations then due hereunder, such funds shall be applied in the following
order:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

(ii) Second, to payment of that portion of the Obligations payable to the
Lenders constituting interest on the Loans, interest on extensions of credit and
interest on other Obligations, ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them;

(iii) Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Persons owed such amounts in
proportion to the respective amounts described in this clause Third held by
them;

(iv) Fourth, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and fees
with respect to Loans) payable to the Lenders in their capacity as such
(including fees, charges and disbursements of counsel to the respective
Lenders), ratably among them in proportion to the respective amounts described
in this clause Fourth payable to them;

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) Fifth, to all other Obligations; and

(vi) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing from the Lenders under Section 2.01 hereof shall be made from the
relevant Lenders, each payment of commitment fees under Section 2.11 hereof in
respect of Commitments shall be made for account of the relevant Lenders, and
each termination or reduction of the amount of the Commitments under
Section 2.08 hereof shall be applied to the respective Commitments of the
relevant Lenders, pro rata according to the amounts of their respective
Commitments; (ii) Eurodollar Loans having the same Interest Period shall be
allocated pro rata among the relevant Lenders according to the amounts of their
Commitments (in the case of the making of Loans) or their respective Loans (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment by the Borrower of principal of Loans shall be made for account of
the relevant Lenders pro rata in accordance with the respective unpaid principal
amounts of the Loans held by them; and (iv) each payment by the Borrower of
interest on Loans shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

(d) Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrower), obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate principal amount of its Loans
and accrued interest thereon than the proportion of such amounts received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of the other Lenders to the
extent necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Obligors consent to the foregoing and agree,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Obligors’ rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Obligors
in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Obligor Representative prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders entitled thereto
(the “Applicable Recipient”) hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Applicable Recipient the amount due. In such
event, if the Borrower has not in fact made such payment, then each Applicable
Recipient severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Applicable Recipient with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.06(b) or 2.17(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Section until all such unsatisfied obligations are fully
paid.

SECTION 2.18 Mitigation Obligations: Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the Obligors are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall, if requested by the Obligor
Representative, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not cause such Lender and its lending office(s) to suffer any
economic, legal or regulatory disadvantage; provided, that nothing in this
Section shall affect or postpone any of the obligations of the Obligors or the
rights or obligations of any Lender pursuant to Section 2.14 or 2.16. The
Obligors hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders — Increased Costs. Etc. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent given by the Obligor Representative,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Obligors (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments;
provided, further, that until such time as such replacement shall be
consummated, the Obligor shall pay all additional amounts (if any) required
pursuant to Section 2.14 or 2.16, as the case may be. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. No assignment
pursuant to this Section 2.18(b) shall be deemed to impair any claim that the
Borrower may have against any Lender that defaults in its obligation to fund
Loans hereunder.

(c) Replacement of Lenders — Amendments. If, in connection with a request by the
Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders or all affected Lenders under Section 9.02 (or, as
applicable, all or all affected Lenders), one or more Lenders (the “Declining
Lenders”) having Loans and unused Commitments representing not more than 50% of
the sum of the total Loans and unused Commitments at such time have declined to
agree to such request, then the Borrower

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may, at its sole expense and effort, upon notice to such Lender(s) and the
Administrative Agent given by the Borrower, require all (but not less than all)
of such Declining Lenders to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
their interests, rights and obligations under this Agreement to one or more
assignees that shall assume such obligations (any of which assignees may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed and (ii) each
such Declining Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under any other Loan Document,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Obligors (in the case of all other amounts).

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.02); provided, that this clause (b) shall not apply in the case of
a waiver, amendment or modification requiring the consent of all Lenders or each
Lender affected thereby (other than with respect to Section 9.02(b)(iii)).

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date, such Defaulting Lender shall cease to
constitute a Defaulting Lender hereunder.

SECTION 2.20 [Reserved].

SECTION 2.21 NewCo Financing.

Notwithstanding anything to the contrary in any Loan Document, the Borrower
shall be permitted to form wholly-owned passive holding company Restricted
Subsidiaries (each, a “NewCo”), which shall not be required to be Guarantors.
The Borrower may contribute the Equity Interests of Subsidiary Guarantors (and
any other Subsidiaries that are direct or indirect subsidiaries of such
Subsidiary Guarantors (and not direct subsidiaries of NewCo)) to a NewCo,
however, this shall not impact the guaranty requirements set forth in this
Agreement with respect to any such entities owned by a NewCo, and a NewCo itself
(but not any entities it owns) shall be disregarded in calculating the guaranty
requirement test set forth in Section 5.09(b). Any NewCo shall be a passive
holding company and shall not own any material assets or conduct any material
business other than the ownership of the Equity Interests of Subsidiary
Guarantors (and their Subsidiaries) as set forth above, provided that a NewCo
may incur unsecured Indebtedness (and may conduct activities related to such
incurrence and maintenance of such Indebtedness) (a) that is not Guaranteed by
or for which other credit support is provided by any other person other than an
unsecured Guarantee from the Parent Guarantor, (b) the terms of which do not
restrict the ability of the Guaranteed Parties (or an agent on their behalf)
under the Loan Documents (or under any Indebtedness that replaces or refinances
any facilities under the Loan Documents) to realize on the value of the
Guarantees with respect to such Subsidiary Guarantors, (c) which such
Indebtedness shall not contain any restriction on dividends or similar
distributions by NewCo or any of the entities owned directly or indirectly by
NewCo, (d) which such indebtedness represents a refinancing or replacement of
existing Indebtedness at the Parent Guarantor or the Borrower in an amount no
greater than the principal amount of such refinanced or replaced indebtedness,
plus amounts to pay accrued interest, fees and related expenses and (e) the
other terms of which are reasonably satisfactory to the Administrative Agent

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(“NewCo Indebtedness”, the transfer of equity in Guarantors (and their
Subsidiaries) to a NewCo as set forth above, a “NewCo Transfer”).
Notwithstanding anything to the contrary in this Agreement (including
Section 9.02), the Borrower and the Administrative Agent may enter into
amendments to the Loan Documentation without the consent of any other parties
hereto to effect the provisions of this Section 2.21.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:

SECTION 3.01 Organization: Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the State of Kansas. Each
Obligor is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, except where the failure to be in good
standing or to be so qualified could not reasonably be expected to result in a
Material Adverse Effect. Each Obligor has all requisite power and authority
under its respective organizational documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other equivalent power of each Obligor and have been duly
authorized by all necessary corporate and, if required, stockholder or other
action on the part of such Obligor. Each Loan Document to which any Obligor is a
party has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any Obligor or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower, or any of its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower, (d) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Subsidiary Guarantor, or any of its assets, or give
rise to a right thereunder to require any payment to be made by any Subsidiary
Guarantor and (e) will not result in the creation or imposition of any Lien on
any asset of the Loan Parties, other than Liens permitted pursuant to
Section 6.02.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered to the Lenders
the following financial statements:

(i) the audited consolidated balance sheet and statements of comprehensive loss,
changes in shareholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries as of

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and for the fiscal years ended March 31, [ ] and March 31, [ ]6, reported on by
Deloitte, independent public accounts; and

(ii) the unaudited interim consolidated balance sheet and statements of
comprehensive loss, changes in shareholders’ equity and cash flows of the Parent
Guarantor and its Subsidiaries as of and for the [ ]-month period ended [ ]7,
certified by a Financial Officer of the Borrower, prepared on an actual basis.

Such financial statements present fairly, in all material respects, the actual
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in each case in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of the Borrower.

(b) No Material Adverse Change. Since March 31, 2017, there has been no material
adverse change in the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.

(c) No Material Undisclosed Liabilities. The Borrower does not have on the
Borrowing Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the audited financial statements as at
[            ] referred to above and the footnotes thereto and unaudited
financial statements for the [ ]-month period ended [            ]8.

SECTION 3.05 Properties.

(a) Title Generally. The Borrower and the Subsidiary Guarantors have good title
to, or valid leasehold or other property interests in, all of their real and
personal property, except for defects in title that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Intellectual Property. The Borrower and its Restricted Subsidiaries own, or
are licensed to use, all of their trademarks, trade names, copyrights, patents
and other intellectual property (collectively, “Intellectual Property”), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and the use
thereof by the Borrower and its Restricted Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Litigation Generally. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries (i) as to which

 

6  Most recent two years of audited financials to be referenced.

7  Most recent quarterlies to be referenced.

8 

Financials to be updated for latest audits and unaudited financials.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrower, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.

SECTION 3.07 Compliance with Laws and Agreements. The Borrower and its
Restricted Subsidiaries and their respective ERISA Affiliates are in compliance
with all laws, regulations, policies and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. The Borrower and its Restricted Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes shown thereon to be due,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made) furnished by or on behalf of any Obligor to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
amendment hereto or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) taken together with any
information contained in the public filings made by the Borrower with the
Securities and Exchange Commission pursuant to the Exchange Act contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

SECTION 3.12 Subsidiaries. As of the Borrowing Date, set forth in Schedule 3.12
is a complete and correct list of all of the Subsidiaries together with, for
each such Subsidiary, (i) the full and correct legal name, (ii) the type of
organization, (iii) the jurisdiction of organization, (iv) if applicable,
whether it is a Subsidiary Guarantor on the Borrowing Date, (v) if applicable,
whether it is an Unrestricted Subsidiary on the Borrowing Date and (vi) each
Person holding ownership interests in such

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary and the percentage of ownership of such Subsidiary and voting rights
with respect thereto represented by such ownership interest.

SECTION 3.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees, advisors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.14 [Reserved].

SECTION 3.15 Federal Reserve Regulations.

None of the Loan Parties or any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, for any
purpose that entails a violation (including on the part of the Administrative
Agent or any Lender) of any of the regulations of the Board, including
Regulations U and X. Not more than 25% of the value of the assets subject to any
restrictions on the sale, pledge or other disposition of assets under this
Agreement, any other Loan Document or any other agreement to which any Lender or
Affiliate of a Lender is party will at any time be represented by margin stock
(within the meaning of Regulation U of the Board).

SECTION 3.16 Solvency. Immediately after giving effect to the Transactions on
the Borrowing Date, (i) the fair value of the property of the Borrower and its
Subsidiaries, taken as a whole, is greater than the amount of the liabilities of
the Borrower and its Subsidiaries, taken as a whole, as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code, (ii) the present fair saleable value of the assets and property
of the Borrower and its Subsidiaries, taken as a whole, is not less than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries, taken as a whole, on their debts and other liabilities as they
become absolute and matured, (iii) the Borrower and its Subsidiaries, taken as a
whole, are able to pay their debts and other liabilities as they mature in the
normal course of business, (iv) the Borrower and its Subsidiaries do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay as the debts and liabilities mature, and (v) the Borrower and its
Subsidiaries, taken as a whole, are not engaged in a business or a transaction,
and do not propose to engage in a business or a transaction, for which the
property and assets of the Borrower and its Subsidiaries, taken as a whole,
would constitute unreasonably small capital.

ARTICLE IV

CONDITIONS

SECTION 4.01 Borrowing Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans hereunder is subject to the conditions
precedent that each of the

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

following conditions shall have been satisfied (or waived in accordance with
Section 9.02), it being understood that to the extent the delivery of any items
are subject to the satisfaction of the Administrative Agent, documents that are
substantially the same as those delivered in connection with the RC/TL Secured
Facility will be deemed to be satisfactory to the Administrative Agent:

(a) Counterparts of Loan Documents. The Administrative Agent (or Special
Counsel) shall have received from the Borrower and each other Loan Party party
thereto, from each Lender, if any, party thereto and from JPMorgan Chase Bank,
N.A., as Administrative Agent, either (i) a counterpart of this Agreement and
each other Loan Document signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include an email or telecopy
transmission of a signed signature page) that such party has signed a
counterpart thereto.

(b) Opinion of Counsel to the Loan Parties. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Borrowing Date) of Jones Day
and Polsinelli P.C., each as counsel to the Loan Parties, covering such matters
relating to the Loan Parties, this Agreement, the other Loan Documents or the
Transactions as the Administrative Agent shall request (and the Loan Parties
hereby request such counsel to deliver such opinions).

(c) Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties and the authorization of the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

(d) Financial Officer Certificate; Solvency Certificate. The Administrative
Agent (or Special Counsel) shall have received (i) a certificate, dated the
Borrowing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (h) and (i) of this Section 4.01 and (ii) a solvency certificate,
dated the Borrowing Date and signed by the chief financial officer (or other
senior financial officer reasonably acceptable to the Administrative Agent) of
the Borrower, documenting the solvency of the Borrower and its Subsidiaries,
taken as a whole, immediately after giving effect to the Borrowing on the
Borrowing Date, consistent with the representation in Section 3.16.

(e) Intercompany Indebtedness. The Administrative Agent shall have received the
Subordination Agreement, duly executed and delivered by the Parent Guarantor,
Borrower and each Restricted Subsidiary.

(f) Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Borrowing Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(g) Patriot Act. The Administrative Agent shall have received, at least 5 days
prior to the Borrowing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, in each case,
requested at least 10 days prior to the Borrowing Date.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct on and as
of the Borrowing Date, both before and after giving effect to the Borrowing and
to the use of the proceeds thereof (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, such representation
or warranty shall be true and correct as of such specific date).

(i) No Defaults. At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

(j) Notice. Notice of such credit extension shall have been provided to the
Administrative Agent in accordance with the terms of this Agreement.

The Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower (both as of the date of the Borrowing Request and as of
the date of the related Borrowing) as to the matters specified in paragraphs
(h) and (i) of this Section 4.01.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower (and with respect to 5.11 the Parent Guarantor) covenants and
agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):

(a) within 75 days after the end of each fiscal year (beginning with the fiscal
year ending March 31, 2018), the audited consolidated statements of operations,
changes in stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for the Borrower and its Subsidiaries as of the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
previous fiscal year, all reported on by Deloitte LLP, or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit), to the effect that such audited consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year (beginning with [            ]9):

(i) the unaudited interim consolidated statements of operations of the Borrower
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year,

(ii) the unaudited interim consolidated statements of changes in stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the then elapsed
portion of the fiscal year, and

 

9  To reference next quarter ended after Borrowing Date.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) the unaudited interim consolidated balance sheet for the Borrower and its
Subsidiaries as at the end of such fiscal quarter,

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly, in all material respects, the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in each case in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of all interim balance
sheets of the Borrower;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower substantially in
the form of Exhibit H (with such modifications as reasonably agreed by the
Administrative Agent):

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(ii) setting forth reasonably detailed calculations of (w) the outstanding
amount of Relevant Obligations and demonstrating compliance with the Applicable
Debt Cap Test as of the last applicable date of incurrence thereunder, (x) if
any Disposition of Spectrum occurred in the most recent applicable fiscal
quarter covered thereby, calculations demonstrating compliance with the Spectrum
Disposition Requirements and (y) the Total Indebtedness Ratio and Total Interest
Coverage Ratio and (z) the amount and type of any Spectrum Invested in joint
ventures during such period;

(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at March 31,
[ ] referred to in Section 3.04 and the date of the last certificate delivered
pursuant to this clause (c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, financial projections in a form substantially similar to the
financial projections most recently delivered to the Administrative Agent prior
to the Borrowing Date (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Financial Officer stating that
such Projections were prepared in good faith and based upon assumptions that
were believed to be reasonable at the time such Projections were prepared;

(e) as soon as possible after the delivery of any compliance certificate
required pursuant to 5.01(c), but no later than 30 days after the date a
quarterly compliance certificate is required to be delivered and no later than
45 days after the date an annual compliance certificate is required to be
delivered, reconciliation information relating to the Borrower and its
Restricted Subsidiaries substantially in the form to be attached as Exhibit G
(with such modifications as reasonably agreed by the Administrative Agent) and
combined consolidated financial statements for the Spectrum Sale and Leaseback
special purpose entities included in the reconciliation and required to be
delivered pursuant to the terms of the Spectrum Sale and Leaseback transaction
to the holders of the applicable Indebtedness thereunder;

(f) promptly after the same become publicly available, furnish all periodic and
other reports, proxy statements and other materials filed by any Obligor with
the Securities and

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission or distributed by such Obligor to the holders
of its securities; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Obligor, or
compliance with the terms of this Agreement and other Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto, on the Borrower’s website; or
(ii) on which such documents are posted on the Obligors’ behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance (i) the Borrower shall be required to provide paper
copies of the certificates required by Section 5.01(c) to the Administrative
Agent and (ii) the Borrower shall notify any Lender when documents required to
be delivered pursuant to this Section 5.01 have been delivered electronically to
the extent that such Lender has requested the Borrower to be notified. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The financial statement and other related deliverable requirements set forth
above in Sections 5.01(a), (b), (d) and (e) may be satisfied by delivering the
corresponding information with respect to the Parent Guarantor (and as
applicable its Subsidiaries) in lieu of the Borrower (and as applicable its
Subsidiaries), provided that concurrently with such delivery the Borrower
delivers a reconciliation setting forth in reasonable detail the differences
between such information as it relates to the Parent Guarantor (and as
applicable its Subsidiaries) on the one hand and the Borrower (and as applicable
its Subsidiaries) on the other hand.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding $100,000,000.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.03 Existence. The Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. The Borrower will
cause each of its Restricted Subsidiaries to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, the rights, licenses, permits, privileges and franchises material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution, sale or disposition of assets
or other transactions permitted under Section 6.03. The Borrower and its
Restricted Subsidiaries will do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect in all material
respects, their material FCC licenses and material rights in Spectrum.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiary Guarantors to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary Guarantor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will cause each of its Restricted Subsidiaries to
(a) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will cause each of its Restricted Subsidiaries to keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds.

(a) Loans. The proceeds of the Loans hereunder will be used for general
corporate purposes of the Borrower and its Subsidiaries.

(b) Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

(c) Anti-Corruption and Sanctions. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.09 Certain Obligations with respect to Subsidiaries.

(a) In the event that (a) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than a Designated Subsidiary) or (b) any
Subsidiary which is a Designated Subsidiary shall cease to be a Designated
Subsidiary, in each such case, the Borrower will, and will cause each such
Subsidiary to, promptly (and in any event within 30 days or such longer period
that the Administrative Agent may approve) take such action to cause any such
Subsidiary to:

(i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder Agreement;

(ii) if not already party thereto, become a party to the Subordination Agreement
pursuant to an Accession Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents (A) as is consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 4 of the Credit Agreement on the
Borrowing Date (unless waived by the Administrative Agent) or (B) as the
Administrative Agent shall reasonably request;

It is understood and agreed that any Subsidiary of the Borrower that becomes
obligated or provides credit support in respect of the Junior Guaranteed Notes,
SpectrumCo1 transaction, SpectrumCo2 transaction or any other Sale and Leaseback
Transaction of Spectrum shall also be required to be a Subsidiary Guarantor.

(b) The Borrower covenants that if the total assets or revenues of the Borrower
and the Subsidiary Guarantors on a consolidated basis represent less than 90% of
the consolidated total assets or revenues of the Borrower and its Restricted
Subsidiaries (excluding from the calculation of consolidated total assets or
revenues for the purposes of this clause (b) of Section 5.09, the assets or
revenues of any newly formed or acquired Subsidiary organized in the United
States (“Acquired Entity”) to the extent that (but only for so long as) it is
prohibited from becoming a Subsidiary Guarantor pursuant

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the terms of any agreement to which such Person is a party or such Person’s
organizational documents in effect prior to it becoming an Acquired Entity, and
for the avoidance of doubt, such exclusion including entities such as special
purpose vehicles formed for securitizations and similar financings permitted
under the Loan Documents (including, as applicable, the MLS Financing, the RAN
Financing, SpectrumCo1 (it being understood for the avoidance of doubt
SpectrumCo1 is not a Subsidiary as of the Borrowing Date) and SpectrumCo2)),
determined as of the end of (or, with respect to such revenues, for the period
of four fiscal quarters ending with) the fiscal quarter or fiscal year most
recently ended for which financial statements are available, the Borrower will
cause Subsidiaries to become Subsidiary Guarantors as necessary to eliminate
such deficiency. The Borrower may from time to time cause any Subsidiary to
become a Subsidiary Guarantor.

Notwithstanding the foregoing, all Spectrum Owned or Leased by the Borrower and
its Subsidiaries, other than Spectrum that is permitted to be subject to Sale
and Leaseback Transactions pursuant to the Loan Documents, Permitted JV
Transfers, Permitted Spectrum Swaps or Disposed of to non-Affiliate third
parties, shall be required to be held in wholly-owned Domestic Restricted
Subsidiaries of the Borrower, and such entities shall be required to be
Subsidiary Guarantors; provided, however, that Spectrum may be contributed or
leased to joint ventures, subject to the following limitations: (i) such joint
ventures shall at all times be majority-owned and controlled by the Borrower,
(ii) the aggregate of such Spectrum so contributed or leased shall not exceed
(x) 1.8 billion MHz-POPs in the aggregate for all such joint ventures (including
within the 48 contiguous states of the United States) and (y) 1.2 billion
MHz-POPs in the aggregate for all joint ventures within the 48 contiguous states
of the United States and (iii) other than with respect to Puerto Rico, the U.S.
Virgin Islands and Hawaii, after giving pro forma effect to the contribution of
Spectrum to a joint venture, the Borrower and the Subsidiary Guarantors shall
maintain (x) all PCS 1.9GHz G-block licenses and (y) at least one additional
block of PCS 1.9 GHz 5x5 MHz Spectrum licenses (including any such licenses
acquired after the Spectrum Reference Date) in each BTA where a PCS 1.9 GHz 5x5
MHz Spectrum license is owned currently or in the future by the Parent
Guarantor, the Borrower or any of their Subsidiaries (for the avoidance of
doubt, such restriction shall not apply to Spectrum that is leased, only
contributions thereof) (the “Permitted JV Transfers”).

SECTION 5.10 Designation of Unrestricted Subsidiaries. The Borrower may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of a Financial Officer of the Borrower
specifying such designation and certifying that the conditions to such
designation set forth in this Section 5.10 are satisfied; provided that:

(i) both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing;

(ii) the Total Indebtedness Ratio shall be less than 4.00 to 1.00 immediately
after giving effect to such designation, based on the financial statements for
the most recently ended four fiscal quarter period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
recomputed on a pro forma basis;

(iii) no Unrestricted Subsidiary shall be permitted to own or lease, directly or
indirectly, any Spectrum; and

(iv) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Restricted Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 5.10.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The designation of any Unrestricted Subsidiary shall constitute an Investment by
the Borrower in such Unrestricted Subsidiary on the date of designation in an
amount equal to the fair market value of the Borrower’s Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such new Restricted Subsidiary existing at such time.

SECTION 5.11 Maintenance of Ratings. The Parent Guarantor will use commercially
reasonable efforts to maintain Ratings in effect from S&P and Moody’s.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower (and as specified in Section 6.07, the Parent Guarantor) covenants and
agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to create, incur, issue, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness hereunder;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
(and any Refinancing Indebtedness in respect thereof);

(c) Indebtedness under the RC/TL Secured Facility in an aggregate principal
amount equal to the aggregate principal amount of commitments and loans (without
duplication) outstanding thereunder as of the Borrowing Date, plus the amount of
incremental facilities established thereunder pursuant to the terms thereof (as
in effect on the Borrowing Date), and any Refinancing Indebtedness in respect
thereof;

(d) Indebtedness of any Receivables Entity pursuant to a Permitted
Securitization and Indebtedness under any Standard Securitization Undertaking;

(e) Indebtedness incurred in connection with a Sale and Leaseback Transaction
permitted pursuant to Section 6.09(c), (d) or (e).

(f) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets or inventory, including Capital Lease
Obligations, and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
such Indebtedness is incurred concurrently with or within 270 days after such
acquisition or the completion of such construction or improvement;

(g) Intercompany Indebtedness, provided that (i) any Intercompany Indebtedness
of a Loan Party owing to any Restricted Subsidiary of the Borrower which is
required to be party to the Subordination Agreement is subordinated to the
Obligations in accordance with the Subordination Terms and (ii) any Intercompany
Indebtedness of a non-Loan Party owing to a Loan Party is permitted under
Section 6.08;

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Indebtedness of Loan Parties in respect of the EDC Indebtedness in an
aggregate principal amount not to exceed the amount of EDC Indebtedness
outstanding on the Borrowing Date;

(i) [Reserved];

(j) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date, provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, and any
Refinancing Indebtedness in respect thereof; provided that the aggregate
principal amount of such Indebtedness outstanding at any time (when aggregated
with the aggregate principal amount of Indebtedness outstanding under
Section 6.01(o)) shall not exceed $1,000,000,000;

(k) Indebtedness of the Borrower and Guarantees by any Subsidiary Guarantor of
the obligations of the Borrower under Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;

(l) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business;

(m) Indebtedness, if any, in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or its Restricted Subsidiaries or in connection with
judgments that have not resulted in an Event of Default under clause (k) of
Article VII;

(n) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims
and other Indebtedness in respect of bankers’ acceptance, letter of credit,
warehouse receipts or similar facilities entered into in the ordinary course of
business, provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;

(o) other Indebtedness (including of joint ventures) in an aggregate principal
amount (when aggregated with the aggregate principal amount of Indebtedness
outstanding under Section 6.01(j)) that does not exceed $1,000,000,000 at any
time outstanding;

(p) (i) unsecured Indebtedness at Loan Parties that do not Own or Lease
Spectrum, or (ii) unsecured indebtedness of Loan Parties subordinated in right
of payment to the Obligations (as defined in the RC/TL Secured Facility), on
terms permitted under the RC/TL Secured Facility, in each case with respect to
clauses (i) and (ii), subject to pro forma compliance with the Financial
Covenants (whether or not in effect) immediately after giving effect to such
Indebtedness, based on the financial statements most recently delivered pursuant
to Section 5.01(a) or (b), recomputed on a pro forma basis;

(q) Permitted Unsecured Indebtedness at Loan Parties that Own or Lease Spectrum
or are HQ Owners and any Refinancing Indebtedness in respect thereof, subject to
pro forma compliance with the Applicable Debt Cap Test (“Senior Unsecured
Restricted Debt”)

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(r) Permitted First Priority Indebtedness and any Refinancing Indebtedness in
respect thereof, subject to pro forma compliance with the Applicable Debt Cap
Test;

(s) Permitted Junior Priority Indebtedness and any Refinancing Indebtedness in
respect thereof, subject to pro forma compliance with the Applicable Debt Cap
Test (“Junior Priority Debt”); and

(t) NewCo Indebtedness of a NewCo.

SECTION 6.02 Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other asset of the Borrower
or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the Effective Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(b) as Refinancing Indebtedness in respect
thereof (it being understood that Liens described under Section 6.02(n) below
shall be deemed outstanding under such Section 6.02(n) and not under this
sub-clause (b));

(c) Liens securing judgments for the payment of money in an amount not resulting
(whether immediately or with the passage of time) in an Event of Default under
clause (k) of Article VII;

(d) Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Receivables and Related Assets pursuant to a
Permitted Securitization;

(e) Liens arising in connection with Sale and Leaseback Transactions pursuant to
Section 6.09(c), (d) or (e); provided such Liens shall be limited to the
property and assets related to such Sale and Leaseback Transaction (and for the
avoidance of doubt, not on Spectrum or proceeds thereof);

(f) Liens securing Indebtedness outstanding under Section 6.01(c);

(g) Liens created on fixed or capital assets or inventory acquired, constructed
or improved by the Borrower or any of its Restricted Subsidiaries and financed
with Indebtedness permitted under Section 6.01(f); provided that (i) such Liens
and the Indebtedness secured thereby are incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement and
(ii) there are no Liens on any other property or assets of the Borrower or any
of its Restricted Subsidiaries that secure such Indebtedness;

(h) any Lien existing on any property or asset of any Person that becomes a
Restricted Subsidiary after the Effective Date prior to the time such Person
becomes a Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (ii) there are no Liens on any other property or

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assets of the Borrower or any of its Restricted Subsidiaries that secure the
Indebtedness of such Person;

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any of its Restricted Subsidiaries
to provide collateral to the depository institution or the commodity
intermediary;

(j) Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 (to the extent such Liens
apply to such property to be Disposed) and (ii) earnest money deposits made by
the Borrower or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement;

(k) Liens on cash collateral in favor of the Administrative Agent securing LC
Exposure of the Revolving Credit Lenders and Issuing Banks (with Capitalized
terms (other than Liens) used in this clause (k) having the meanings ascribed to
such terms in the RC/TL Secured Facility);

(l) Liens on cash collateral in favor of the counterparty to bi-lateral letters
of credit or any trustee or paying agent for purpose of satisfying any
Indebtedness of the Borrower or any Restricted Subsidiary, to the extent
securing any such letters of credit with an aggregate face amount, or
obligations relating to such Indebtedness with a principal amount, not exceeding
$50,000,000 in the aggregate;

(m) additional Liens (including any Liens securing financings permitted by
Section 6.01(o)) covering property of the Borrower or any of its Restricted
Subsidiaries (or securing obligations in an aggregate amount, at the time of
incurrence thereof) that does not exceed $10,000,000 in the aggregate at any
time outstanding; provided such Liens shall not be on cash or cash equivalents;
provided further that in no event shall this clause (m) permit the incurrence of
Liens that would result in an Equal and Ratable Trigger;

(n) Liens securing obligations of the Borrower and the Guarantors in respect of
the operating lease payments owed to SpectrumCo1 and the related payment and
performance undertaking, secured by the Collateral and securing obligations in
an aggregate outstanding amount not to exceed $3,500,000,000 at any time (such
maximum amount, the “Spectrum Guarantee Cap”); provided that in no event shall
this clause (n) permit the incurrence of Liens that would result in an Equal and
Ratable Trigger;

(o) Liens on the Collateral, securing obligations of the Parent Guarantor, the
Borrower and its Restricted Subsidiaries, subject to pro forma compliance with
the Applicable Debt Cap Test; provided further that in no event shall this
clause (o) permit the incurrence of Liens that would result in an Equal and
Ratable Trigger;

(p) Liens securing Indebtedness of a joint venture; provided the aggregate
amount of Indebtedness secured under this clause (p) does not exceed
$325,000,000 and such Liens only extend to the assets of such joint venture; and

(q) back-up Liens granted on customary terms in connection with agreements
intended to be absolute assignments or true sales in connection with
securitization Sale and

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Leaseback Transactions permitted hereunder (provided that, for the avoidance of
doubt, such Liens are solely on the assets that are the subject of any such
securitization Sale and Leaseback Transaction and such securitization Sale and
Leaseback Transaction is permitted under this Agreement).

SECTION 6.03 Fundamental Changes.

(a) Mergers and Consolidations. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing:

(i) any Person may merge with or into the Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Borrowing
Date or as the Administrative Agent shall have requested and the net worth
(determined on a consolidated basis in accordance with GAAP) of the continuing
or surviving entity immediately after giving effect thereto shall be greater
than or equal to the net worth (so determined) of such Borrower immediately
prior to giving effect thereto;

(ii) any Person (other than the Borrower) may merge with or into any Restricted
Subsidiary of the Borrower in a transaction in which the surviving entity is a
Restricted Subsidiary of the Borrower, provided that, if any such merger shall
be between a Subsidiary Guarantor and a Non-Guarantor Subsidiary (or another
Person that is not a Subsidiary Guarantor), the survivor shall be or become a
Subsidiary Guarantor;

(iii) any Restricted Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders (and if such Restricted Subsidiary in a Subsidiary Guarantor, any assets
of such Subsidiary Guarantor are transferred to the Borrower or another
Subsidiary Guarantor, or otherwise transferred to a Restricted Subsidiary in
compliance with Section 6.08 (other than Section 6.08(n)); and

(iv) any Restricted Subsidiary (other than the Borrower) may merge into any
other Person in order to effect a Disposition permitted by this Agreement.

Notwithstanding the foregoing, in no event shall the Borrower reorganize in a
jurisdiction that is not a state of the United States of America or the District
of Columbia.

(b) Disposition of Assets. The Borrower and its Restricted Subsidiaries, when
taken as a whole, will not, sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of
their assets (in each case, whether now owned or hereafter acquired).

Additionally, the Borrower and its Restricted Subsidiaries will not Dispose of
any Spectrum except (a) pursuant to a Permitted JV Transfer or a Permitted
Spectrum Swap, or (b) in a Sale and Leaseback Transaction or in a Disposition to
a third party that is not an Affiliate of the Borrower, in each

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

case, to the extent that, immediately after giving effect thereto on a pro forma
basis, the Spectrum Disposition Requirements are satisfied with respect thereto.

Furthermore, the Borrower and its Restricted Subsidiaries shall not permit less
than 100% of the Equity Interests in SpectrumCo1, SpectrumCo2 or any other
special purpose vehicles that would be formed as part of and for the purpose of
consummating a future Sale and Leaseback Transaction of Spectrum, to be owned
(directly or indirectly) by the Borrower (other than voting Equity Interests
owned directly or indirectly by the Parent Guarantor). Subject to Section 2.21,
any Subsidiary of the Borrower (other than SpectrumCo1, SpectrumCo2 or any other
special purpose vehicles that would be formed as part of and for the purpose of
consummating a future Sale and Leaseback Transaction of Spectrum) that directly
or indirectly owns any Equity Interests referred to in the immediately preceding
sentence shall be Restricted Subsidiaries and Subsidiary Guarantors.

SECTION 6.04 Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any cash or other property
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:

(i) at prices and on terms and conditions not less favorable to the Borrower or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties or pursuant to agreements in effect on the Effective
Date, and

(ii) transactions between or among the Borrower and its Subsidiary Guarantors
not involving any other Affiliate or transactions between or among Restricted
Subsidiaries that are not Guarantors not involving any other Affiliate.

SECTION 6.05 Financial Covenants.

(a) Total Indebtedness Ratio. The Borrower will not permit the Total
Indebtedness Ratio as at the last day of any fiscal quarter of the Borrower to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Total Indebtedness Ratio

September 30, 2017    6.00 to 1.00 December 31, 2017    6.00 to 1.00 March 31,
2018    4.75 to 1.00 June 30, 2018    4.75 to 1.00 September 30, 2018    4.75 to
1.00 December 31, 2018    4.75 to 1.00

(b) Total Interest Coverage Ratio. The Borrower will not permit the Total
Interest Coverage Ratio as at the last day of any fiscal quarter of the Borrower
to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Total Interest Coverage Ratio

September 30, 2017    2.75 to 1.00 December 31, 2017    2.75 to 1.00

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

March 31, 2018    2.75 to 1.00 June 30, 2018    3.00 to 1.00 September 30, 2018
   3.00 to 1.00 December 31, 2018    3.00 to 1.00

SECTION 6.06 Restricted Payments. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

(a) any Non-Guarantor Restricted Subsidiary may make Restricted Payments to the
Borrower or any of its Restricted Subsidiaries;

(b) any Restricted Subsidiary of the Borrower may declare and pay dividends to
the Borrower or any Subsidiary Guarantor;

(c) the Borrower and any of its Restricted Subsidiaries may declare and pay
dividends with respect to its capital stock at any time solely in additional
shares of its common stock;

(d) the Borrower and any of its Restricted Subsidiaries may make Restricted
Payments pursuant to and in accordance with (i) stock option plans or other
benefit or compensation plans, (ii) agreements existing on the Effective Date
and (iii) agreements entered into after the Effective Date, provided that
payments under such future agreements do not exceed $5,000,000 in any fiscal
year, in each case, for directors, management or employees of the Borrower and
any of its Restricted Subsidiaries in the ordinary course of business;

(e) [reserved];

(f) the Borrower and its Restricted Subsidiaries may make cash payments in lieu
of issuing fractional shares in connection with the exercise of Equity Rights
convertible into or exchangeable for Equity Interests of the Borrower or its
Restricted Subsidiaries;

(g) so long as no Default shall have occurred and be continuing, any Restricted
Subsidiary that is not wholly-owned may make distributions payable to the other
equity holders of such Restricted Subsidiary on a pro rata basis;

(h) Restricted Payments resulting from the cashless exercise of stock options;

(i) the Borrower and its Restricted Subsidiaries may issue Equity Interests in
connection with the exercise of Equity Rights arising under Indebtedness not
prohibited hereunder and convertible into or exchangeable for Equity Interests
of the Borrower or its Restricted Subsidiaries; and

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any of its Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $25,000,000 in any
fiscal year of the Borrower, less such amounts, if any, used pursuant to
Section 6.07(ii)(x) in such fiscal year;

provided that if the Total Indebtedness Ratio is less than 2.50:1.00 immediately
after giving effect to such Restricted Payment, based on the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), recomputed on a pro forma basis, the
Borrower and its Restricted Subsidiaries may make additional Restricted Payments
in cash; provided

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

further, that, for avoidance of doubt, any extension, renewal or refinancing of
debt securities that are convertible into or exchangeable for shares of capital
stock (whether common or preferred), partnership interests, membership interests
in a limited liability company (whether common or preferred), beneficial
interests in a trust or other equity ownership interests, in each case, of the
Borrower or any Restricted Subsidiary, shall be permitted under this
Section 6.06 so long as such extension, renewal or refinancing is not otherwise
prohibited by this Agreement.

SECTION 6.07 Prepayments and Modifications of Indebtedness. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of,
(i) any Intercompany Indebtedness except in the ordinary course of business and
except repayments of Intercompany Indebtedness (x) owing to any Obligor, (y) by
any Obligor to any of the Borrower’s Restricted Subsidiaries to the extent that
such Intercompany Indebtedness results from the receipt and application of cash
proceeds from Accounts pursuant to the Borrower’s and its Restricted
Subsidiaries’ ordinary cash management practices and is consistent in all
material respects with past practice and (z) of any Foreign Subsidiary owing to
any other Foreign Subsidiary and (ii) any Indebtedness for borrowed money (or
Guarantees thereof) of the Borrower or its Restricted Subsidiaries (other than
the Obligations) that is unsecured, secured by Liens on a junior basis to the
Liens securing the Obligations (as defined in the RL/TL Secured Facility) or
that is contractually subordinated in right of payment to such Obligations other
than Intercompany Indebtedness covered by clause (i) above (the Indebtedness
above in this clause (ii), “Junior Indebtedness”) other than, (u) regularly
scheduled interest, fee and principal payments as and when due, other than, if
applicable, payments prohibited by the subordination provisions thereof,
(v) refinancings of Junior Indebtedness with the proceeds of Refinancing
Indebtedness, (w) payments in respect of Maturing Indebtedness, (x) so long as
no Default shall have occurred and be continuing or would result therefrom after
giving pro forma effect thereto, payments in amounts that would be permitted as
Restricted Payments pursuant to Section 6.06(j), provided such use shall reduce
the amount available for Restricted Payments under Section 6.06(j) and (y) other
payments in cash to the extent that the Total Indebtedness Ratio immediately
after giving effect to such payment is less than 2.50:1.00, based on the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), recomputed on a pro forma basis.

The Borrower shall not, and shall not permit its Restricted Subsidiaries to,
amend, waive or modify any agreement, instrument or document evidencing
Intercompany Indebtedness or Junior Indebtedness (including for this purpose any
Maturing Indebtedness that would otherwise qualify as Junior Indebtedness), in a
manner that would be materially adverse to the interest of the Lenders, taken as
a whole. The Parent Guarantor will not, nor will it permit its Subsidiaries to
amend, waive or modify any agreement, instrument or document evidencing the
SpectrumCo1, SpectrumCo2 or other Sale and Leaseback Transaction relating to
Spectrum in a manner that would be materially adverse to the interest of the
Lenders, taken as a whole.

SECTION 6.08 Investments. None of the Borrower or any Restricted Subsidiary will
purchase, hold, acquire, make or otherwise permit to exist any Investment in any
other Person, except:

(a) Permitted Investments;

(b) (i) Investments existing on the Effective Date in Subsidiaries and
(ii) other Investments existing on the Effective Date and set forth on
Schedule 6.08;

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) (i) additional Investments by the Borrower in any Subsidiary Guarantor and
by any Subsidiary Guarantor in the Borrower or in another Subsidiary Guarantor,
and (ii) Investments (including by way of capital contributions) by the Borrower
and the Restricted Subsidiaries in their Restricted Subsidiaries; provided, in
the case of clause (ii), that the aggregate outstanding amount of Investments by
Loan Parties in Restricted Subsidiaries that are not Loan Parties shall not
exceed $1,000,000,000 less any other uses of this amount pursuant to the other
sub-clauses set forth in this Section 6.08 (such amount, as reduced pursuant to
usage thereof, the “Shared Investment Amount”);

(d) loans or advances made by the Borrower or any Restricted Subsidiary to any
Restricted Subsidiary; provided that no loan or advance made by any Loan Party
to a Restricted Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 6.08(d) if, at the time of, and after giving effect to, the
making of such loan or advance (and any substantially simultaneous use of the
Shared Investment Amount) and the use of proceeds thereof, the Shared Investment
Amount would be equal to or less than zero (it being understood Investments
pursuant to this proviso shall constitute usage of the Shared Investment
Amount);

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
Secondary Obligations of the Borrower or any Restricted Subsidiary (including
any such Guarantees arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) (A) a Restricted Subsidiary that has not Guaranteed
the Obligations pursuant to this Agreement shall not Guarantee any Indebtedness
or Secondary Obligation of any Loan Party and (B) any such Guarantee of
Indebtedness or Secondary Obligation that is subordinated in right of payment to
the Obligations is subordinated to the Obligations on terms no less favorable to
the Lenders than those of such subordinated Indebtedness, (ii) any such
Guarantee constituting Indebtedness is permitted by Section 6.01 and (iii) no
Guarantee by any Loan Party of Indebtedness or Secondary Obligation of any
Restricted Subsidiary that is not a Loan Party shall be permitted pursuant to
this Section 6.08(e) if, at the time of the making of, and after giving effect
to, such Guarantee (and any substantially simultaneous use of the Shared
Investment Amount), the Shared Investment Amount would be equal to or less than
zero (it being understood Investments pursuant to this clause (iii) shall
constitute usage of the Shared Investment Amount);

(f) (i) loans or advances to employees of the Borrower or any Restricted
Subsidiary made in the ordinary course of business, including those to finance
the purchase of Equity Interests of the Borrower (or the Parent Guarantor)
pursuant to employee plans and (ii) payroll, travel, entertainment, relocation
and similar advances to directors and employees of the Borrower or any
Restricted Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of the Borrower or any Restricted Subsidiary
for accounting purposes and that are made in the ordinary course of business;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or consisting of securities acquired in connection with the satisfaction or
enforcement of claims due or owing to the Borrower or any Restricted Subsidiary,
in each case in the ordinary course of business;

(h) Permitted Acquisitions;

(i) Investments held by a Restricted Subsidiary acquired after the Effective
Date or of a Person merged or consolidated with or into the Borrower or a
Restricted Subsidiary after the Effective Date, in each case as permitted
hereunder, to the extent that such Investments were not

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(j) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereof);

(k) Investments in the form of Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure;

(l) Investments by any Restricted Subsidiary that is not a Subsidiary Guarantor
in any other Restricted Subsidiary that is not a Subsidiary Guarantor;

(m) Investments consisting of (i) extensions of trade credit, (ii) deposits made
in connection with the purchase of goods or services or the performance of
leases, licenses or contracts, in each case, in the ordinary course of business,
(iii) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Borrower and that are
made in the ordinary course of business and (iv) Guarantees made in the ordinary
course of business in support of obligations of the Borrower or any of its
Restricted Subsidiaries not constituting Indebtedness for borrowed money,
including operating leases and obligations owing to suppliers, customers and
licensees (it being understood any obligations in respect of Spectrum Sale and
Leaseback Transactions shall be included in the definition of Relevant
Obligations as set forth therein);

(n) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and wholly-owned Restricted Subsidiaries;

(o) intercompany Investments, reorganizations and other activities relating to
tax planning and reorganization; provided that no Investment may be made by any
Loan Party in a Restricted Subsidiary that is not a Loan Party or by the
Borrower or any Restricted Subsidiary in an Unrestricted Subsidiary if, at the
time of the making of, and after giving effect to, such Investment (and any
substantially simultaneous use of the Shared Investment Amount), the Shared
Investment Amount would be less than or equal to zero (it being understood such
Investments pursuant to this proviso shall constitute usage of the Shared
Investment Amount);

(p) other Investments (including with respect to joint ventures), provided such
Investments shall utilize the Shared Investment Amount and after giving effect
to such usage, the Shared Investment Amount shall not be less than or equal to
zero;

(q) Investments consisting of Guarantees in the ordinary course of business to
support the obligations of any Restricted Subsidiary under its worker’s
compensation and general insurance agreements;

(r) other Investments (including with respect to joint ventures), provided the
Total Indebtedness Ratio immediately after giving effect to such Investment is
less than 3.00:1.00, based on the most recent fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), recomputed on a pro forma basis; provided further, that at the time any
such Investment is made pursuant to this clause (r), no Default shall have
occurred and be continuing or would result therefrom;

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(s) any NewCo Transfer;

(t) any Guarantees by the Borrower or a Subsidiary Guarantor of obligations of
the Parent Guarantor, the Borrower or Subsidiary Guarantors under operating
leases (and not under any Indebtedness) in respect of a Spectrum Sale and
Leaseback Transaction permitted pursuant to Section 6.09(a);

(u) Investments pursuant to a securitization of assets (other than Spectrum)
otherwise permitted by this Agreement (including as a result of replenishing the
assets that are the subject of such transaction with new assets of the
corresponding type);

(v) Permitted JV Transfers and Permitted Spectrum Swaps;

(w) to the extent constituting Investments, Sale and Leaseback Transactions
permitted pursuant to Section 6.09; and

(x) Investments received as non-cash consideration for a Disposition permitted
under this Agreement;

Notwithstanding the foregoing, any Investments that involve the transfer
(including by acquisition) of Spectrum to a Person other than the Borrower or a
Subsidiary Guarantor shall be required to be (a) a Permitted JV Transfer or a
Permitted Spectrum Swap, or (b) pursuant to a Sale and Leaseback Transaction or
a Disposition to a third party that is not an Affiliate of the Borrower
permitted pursuant to Section 6.03(b).

SECTION 6.09 Sale and Leaseback Transactions. None of the Borrower or any
Restricted Subsidiary will enter into any Sale and Leaseback Transaction except:

(a) Sale and Leaseback Transactions in respect of SpectrumCo1, SpectrumCo2 or
other Sale and Leaseback Transactions with respect to Spectrum similar to the
SpectrumCo1 Sale and Leaseback Transaction (or, to the extent not similar to the
SpectrumCo1 Sale and Leaseback, such difference shall not be adverse to the
Lenders), if immediately after giving effect thereto on a pro forma basis, the
Spectrum Disposition Requirements are satisfied;

(b) Sale and Leaseback Transactions with respect to purchase money financings
(and not with respect to Spectrum) permitted under Section 6.01(f) and 6.02(g);

(c) Sale and Leaseback Transactions with respect to real property constituting
HQ Properties;

(d) additional Sale and Leaseback Transactions (not with respect to Spectrum)
the aggregate obligations in respect of which do not exceed $250,000,000 at any
time outstanding; provided that, the net cash proceeds thereof are applied in
compliance with the Special Prepayment Requirements; and

(e) Sale and Leaseback Transactions with respect to assets (other than Spectrum)
of the type which are subject to Sale and Leaseback Transactions as of the
Effective Date (including RAN Financings); provided that RAN Financings shall be
required to be outstanding in reliance on this Section 6.09(e) and the aggregate
outstanding obligations in respect of RAN Financings shall not exceed
$2,700,000,000 at any time outstanding.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days or (ii) any fee or any other amount
(other than an amount referred to in clause (a) or (b)(i) of this Article VII)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five or more Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03, 5.09 (but solely with respect to
the requirements of any Restricted Subsidiary that would constitute a
Significant Subsidiary for the purposes of clause (a) thereof to deliver a
Joinder Agreement, Accession Agreement or proof of corporation action,
incumbency opinions or other documents contemplated therein) or Article VI
(other than Section 6.04);

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (c) or (d) of this Article VII, but including
Section 5.09(a) with respect to any Restricted Subsidiary that would not
constitute a Significant Subsidiary) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower;

(f) the Borrower (or any Restricted Subsidiary of the Borrower, other than an
Excluded Subsidiary) shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower (or any Significant Subsidiary that is a Restricted
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower (or
any Significant Subsidiary that is a Restricted Subsidiary) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Borrower (or any Significant Subsidiary that is a Restricted Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower (or any Significant Subsidiary that is a Restricted Subsidiary) or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower (or any Significant Subsidiary that is a Restricted Subsidiary)
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered against the Borrower (or any
Significant Subsidiary that is a Restricted Subsidiary) and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower (or any
Significant Subsidiary) to enforce any such judgment;

(l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect; or

(m) the Guarantees under Section 9.14 by the Parent Guarantor, Borrower or any
Subsidiary Guarantor shall cease to be in full force and effect, or shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations, other than pursuant to a release permitted under
Section 9.16;

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to any Obligor described in clause (h) or
(i) of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

JPMorgan Chase Bank, N.A. shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though
JPMorgan Chase Bank, N.A. were not the Administrative Agent, and any bank
serving in the capacity of Administrative Agent from time to time and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate of any
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Lenders, or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or the other Loan Documents, (ii) the contents of
any certificate, report or other document delivered hereunder or under any of
the other Loan Documents or in connection herewith of therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, where unanimous consent of the Lenders
is expressly required hereunder, such Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under any Loan
Document in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Obligor Representative. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent. If no successor shall have been so
appointed and shall have accepted such appointment within 30 days after such
retiring Administrative Agent gives notice of its resignation, then such
retiring Administrative Agent may, on behalf of the Lenders appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of such retiring
Administrative Agent, and such retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Administrative Agent. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement and the other Loan Documents,
any related agreement or any document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the bookrunners, lead
arrangers, syndication agents or documentation agents listed on the cover page
hereof shall have any duties or responsibilities under this Agreement, except in
their capacity, if any, as the Administrative Agent, Lenders hereunder.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Guaranteed Party shall have any right
individually to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Guaranteed Parties
in accordance with the terms thereof.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion to release any Guarantee pursuant to the terms of
Section 9.16.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(y) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and

(z) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Guaranteed Party to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or the other
Guaranteed Parties, to pay to the Administrative Agent any amount due to it, in
its capacity as the Administrative Agent, under the Loan Documents (including
under Section 9.03).

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders and, except solely to the extent of the
Borrower’s rights to consult pursuant to and subject to the conditions set forth
in this Article VIII, none of the Loan Parties or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions. Each Guaranteed
Party, whether or

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not a party hereto, will be deemed, by its acceptance of the benefits of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article VIII.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower (as Borrower or Obligor Representative), to:

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Janet Duncan, Vice President and Treasurer

Telecopy No. 913-523-1911

Email: TreasuryProcessing@sprint.com and Janet.Duncan@sprint.com

with a copy to it at:

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: General Counsel

Telecopy No. 913-523-9802

(ii) if to the Administrative Agent, to:

[500 Stanton Christiana Road, NCC5, Floor 1

Newark, DE, 19713-2107

Attention: Eugene Tull

eugene.h.tulliii@chase.com

Group Fax - 302-634-3301

and with a copy to it at:

383 Madison Avenue, Floor 24

New York, NY, 10179

Attention: Bruce Borden

Telephone No. 212-270-5799

Telecopy No. [ ]]10

 

10  To be completed at closing.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Obligor Representative may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

(d) Platform. The Borrower and Lenders agree that the Administrative Agent may,
but shall not be obligated to, make any communication hereunder (a
“Communication”) by posting such Communications on Debt Domain, Intralinks,
Syndtrak or a similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available”. Neither the Administrative
Agent nor any of its Related Parties warrants, or shall be deemed to warrant,
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform.

SECTION 9.02 Waivers: Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
reduction or expiration of any Commitment, without the written consent of each
Lender directly and adversely affected thereby;

(iv) change Section 2.17(b), 2.17(c) or 2.17(d), without the written consent of
each Lender directly and adversely affected thereby;

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

(vi) release all or substantially all of the Guarantors from their guarantee
obligations under Section 9.14, subject to Section 9.16, without the written
consent of each Lender;

(vii) modify the currency in which a Loan or Commitment is denominated, without
the written consent of each Lender holding such Loan or Commitment;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, as the case may be and (B) no
consent, other than the Required Lenders (and of each directly and adversely
affected Lender, or if applicable, each Lender) shall be required to effect any
of the changes referred to in clauses (i), (ii) or (iii) above.

In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent).

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

Except as otherwise provided in this Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents (other than this Agreement).

Notwithstanding anything in this Agreement (including, without limitation, this
Section 9.02(b)) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect a NewCo Financing pursuant
to Section 2.21 (and the Administrative Agent

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and the Borrower may effect such amendments to this Agreement and the other Loan
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms thereof); (ii) [reserved]; (iii) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, mistake, defect or inconsistency, it being agreed the
Administrative Agent may (but shall not be required to) provide the Lenders at
least three (3) Business Days’ prior written notice of such amendment, and any
such amendment shall be deemed approved by the Lenders unless the Administrative
Agent shall have received, within three (3) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; and (iv) guarantees and related
documents executed by Loan Parties in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
any other Loan Document, entered into, amended, supplemented or waived, without
the consent of any other person, by the applicable Loan Party or Loan Parties
and the Administrative Agent in its sole discretion, to cure ambiguities,
omissions, mistakes or defects or to cause such guarantee document or other
document to be consistent with this Agreement and the other Loan Documents.

SECTION 9.03 Expenses: Indemnity: Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, a
single FCC counsel and of one local counsel in any relevant jurisdiction of the
Borrower or any Loan Party, the preparation of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of one
counsel acting on behalf of all indemnified persons and one FCC counsel (and, in
the event of any conflict of interest, of additional counsel for all affected
indemnified persons and, if necessary, of one local counsel in any relevant
jurisdiction (and in the event of a conflict of interest, local conflicts
counsel)) the Administrative Agent or Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof and (iii) to the extent not
already reimbursed pursuant to Section 2.16(b), all transfer, stamp, documentary
or other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein.

(b) Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent, the Arrangers, [each syndication agent and each
documentation agent] identified on the cover hereto, and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Loan Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or the use of the
proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether or not brought by the Borrower or
another

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Person); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (a) arise from a dispute solely among the Indemnitees and not
arising from any act or omission of the Borrower or its Affiliates (other than
disputes against any agent or arranger in its capacity as such or in fulfilling
its role as such) or (b) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Notwithstanding the foregoing, this
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such damages
result from the gross negligence or willful misconduct of such Indemnitee as
determined by a court of competent jurisdiction by final and nonappealable
judgment.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. Nothing
herein shall be deemed to limit the obligations of the Borrower under paragraph
(b) above to reimburse the Lenders for any payment made under this paragraph
(c).

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Loan Parties shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
the other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including,
Participants (to the extent provided in paragraph (c) of this Section 9.04) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders.

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 7 Business Days after receiving request for such
consent; and

(B) the Administrative Agent.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent and treating related Approved Funds as one assignee for
this purpose) shall not be less than $5,000,000 unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) no assignments may be made to (i) any natural person or (ii) any other
Person that the Administrative Agent reasonably determines is maintained
primarily for the purpose of holding or managing investments for the benefit of
any natural person and/or any immediate family members or heirs thereof, in each
case unless otherwise agreed by each of the Administrative Agent and the
Borrower in its sole discretion;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms required pursuant to Section 2.16(f).

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 (subject to the
requirements of Section 2.16) and 9.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.04.

(c) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of (and stated interest on) the Loans held
by, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04, any written consent to
such assignment required by said paragraph (b) and all applicable tax forms
required pursuant to Section 2.16(f), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks,
other financial institutions or any other entity that is engaged in making,
purchasing, holding or investing in bank loans or similar extensions of credit
in the ordinary course of its business (and not to any Person prohibited from
taking an assignment pursuant to Section 9.04(b)(ii)(C)) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans held by it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (e)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
and requirements of, Sections 2.14, 2.15 and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.04. To the extent permitted by

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender. Each Lender that sells a
participation, acting solely for tax purposes as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, however, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person without such Lender’s prior written consent
(including, without, limitation, the identity of any participant or any
information relating to such participant’s participating interest) except to the
extent that such disclosure is necessary to establish that a Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, each Obligor and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 2.16(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or any central bank having jurisdiction
over such Lender), and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(g) No Assignments or Participations to Borrower or Affiliates. Anything in this
Section 9.04 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan held by it hereunder to the Parent
Guarantor, Borrower or any of their Affiliates or Subsidiaries without the prior
consent of each Lender.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Obligors herein and in the other Loan Documents, and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans , regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect so long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or the other Loan
Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, any assignment or
participation pursuant to Section 9.04 (with respect to matters arising prior to
such assignment or participation), the repayment of the Loans and the payment of
any other obligations under this Agreement or any other Loan Document, the
expiration or termination

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Fee
Letter and any separate letter agreements with respect to fees payable to the
Administrative Agent or Arrangers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic means (including electronic mail)
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Obligors
against any of and all the obligations of the Obligors now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section 9.08
are in addition to any other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09 Governing Law: Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto (other than any Lender that is
an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Obligor or its properties in the courts of any jurisdiction.

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates,
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to any pledgee referred
to in Section 9.04(f) or any direct or indirect contractual counterparty in swap
agreements (or to such pledgee or contractual counterparty’s professional
advisor), so long as such pledgee or contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 9.12,
(c) to the extent requested by any regulatory authority or self-regulatory body,
(d) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (e) to any other party to this Agreement, (f) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(g) subject to the execution and delivery of an agreement containing provisions
substantially the same as those of this Section 9.12, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender,
(i) with the consent of the Obligors or (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.12 or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Obligors. Unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall, prior to disclosure thereof, notify the Obligor
Representative of any request for disclosure of any Information (A) by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

governmental agency) or (B) pursuant to legal process (including agency
subpoenas) and, at the expense of the Obligors, will cooperate with reasonable
efforts by the Obligors to seek a protective order or other assurances that
confidential treatment will be accorded such Information.

For the purposes of this Section 9.12, “Information” means all information
received from the Obligor Representative relating to the Obligors or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Obligors after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Obligors, which information includes the
names and addresses of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with said Act. The U.S. Federal
Tax Identification No. of the Borrower is 48-0457967.

SECTION 9.14 Guarantee.

(a) The Guarantee. The Guarantors hereby unconditionally jointly and severally
guarantee, as primary obligor and not merely as surety, to each of the
Guaranteed Parties and their respective successors and assigns the prompt
performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Guarantors hereby further
unconditionally jointly and severally agree that (i) if the Borrower shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Obligations, the Guarantors will promptly pay the same
upon receipt of written demand for payment thereof, without any other demand or
notice whatsoever, and (ii) in the case of any extension of time of payment or
renewal of any of the Obligations, the Obligations will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. This is a continuing
guaranty and is a guaranty of payment and not merely of collection, and shall
apply to all Obligations whenever arising.

(b) Acknowledgments, Waivers and Consents. Each Guarantor agrees that its
obligations under this Section 9.14 shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and shall apply to any and all Obligations now existing or
in the future arising. Without limiting the foregoing, each Guarantor agrees
that:

(i) Guarantee Absolute. The occurrence of any one or more of the following shall
not affect, limit, reduce, discharge or terminate the liability of such
Guarantor hereunder, which shall remain primary, absolute, irrevocable and
unconditional as described above:

(A) Any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the manner or time
for payment or performance, of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations;

(C) any application by any of the Guaranteed Parties of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;

(D) any settlement, compromise, release, liquidation or enforcement by any of
the Guaranteed Parties of any of the Obligations;

(E) the giving by any of the Guaranteed Parties of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, any Obligor or any other Person, or
to any disposition of any shares by any Obligor or any other Person;

(F) any proceeding by any of the Guaranteed Parties against any Obligor or any
other Person, or the exercise by any of the Guaranteed Parties of any of their
rights, remedies, powers and privileges under the Loan Documents, regardless of
whether any of the Guaranteed Parties shall have proceeded against or exhausted
any collateral, right, remedy, power or privilege before proceeding to call upon
or otherwise enforce this Agreement;

(G) the entering into any other transaction or business dealings with any
Obligor, or any other Person; or

(H) any combination of the foregoing.

(ii) Waiver of Defenses. The liability of the Guarantors and the rights,
remedies, powers and privileges of the Guaranteed Parties hereunder shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

(A) the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;

(B) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Guarantor relating thereto;

(C) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations;

(D) the cessation, for any cause whatsoever, of the liability of any Obligor
with respect to any of the Obligations (other than, subject to paragraph (c) of
this Section 9.14, by reason of the payment thereof);

(E) any failure of any of the Guaranteed Parties to pursue or exhaust any right,
remedy, power or privilege it may have against any Obligor or any other Person,
or to take any action whatsoever to mitigate or reduce the liability of any
Guarantor under

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement, the Guaranteed Parties being under no obligation to take any
such action notwithstanding the fact that any of the Obligations may be due and
payable and that any Obligor may be in default of its obligations under any Loan
Document;

(F) any counterclaim, set-off or other claim which any Obligor has or claims
with respect to any of the Obligations;

(G) any failure of any of the Guaranteed Parties to file or enforce a claim in
any bankruptcy, insolvency, reorganization or other proceeding with respect to
any Person;

(H) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Obligor or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;

(I) any action taken by any of the Guaranteed Parties that is authorized by this
paragraph (b) or otherwise in this Agreement or by any other provision of any
Loan Document, or any omission to take any such action;

(J) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Obligations or any Guaranteed Party’s rights with
respect thereto; or

(K) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(iii) Waiver of Set-off and Counterclaim, Etc. Each Guarantor expressly waives,
to the fullest extent permitted by law, for the benefit of each of the
Guaranteed Parties, any right of set-off and counterclaim with respect to
payment of its obligations hereunder, and all diligence, presentment, demand for
payment or performance, notice of nonpayment or nonperformance, protest, notice
of protest, notice of dishonor and all other notices or demands whatsoever, and
any requirement that any of the Guaranteed Parties exhaust any right, remedy,
power or privilege or proceed against any Obligor under this Agreement or any
other Loan Document or other agreement or instrument referred to herein or
therein, or against any other Person, and all notices of acceptance of this
Agreement or of the existence, creation, incurring or assumption of new or
additional Obligations. Each Guarantor further expressly waives the benefit of
any and all statutes of limitation, to the fullest extent permitted by
applicable law.

(iv) Other Waivers. Each Guarantor expressly waives, to the fullest extent
permitted by law, for the benefit of each of the Guaranteed Parties, any right
to which it may be entitled:

(A) that the assets of any Obligor first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Guarantor;

(B) to require that any Obligor be sued and all claims against such Obligor be
completed prior to an action or proceeding being initiated against such
Guarantor; and

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) to have its obligations hereunder be divided among the Guarantors, such that
each Guarantor’s obligation would be less than the full amount claimed.

(c) Reinstatement. The obligations of each Guarantor under this Section 9.14
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Obligors or any other Person in respect of the
Obligations is rescinded or must otherwise be restored by any holder of any of
the Obligations, whether as a result of any bankruptcy, insolvency or
reorganization proceeding or otherwise, and the Guarantors jointly and severally
agree that they will indemnify the Guaranteed Parties on demand for all
out-of-pocket costs and expenses (including out-of-pocket fees of counsel)
incurred by them in connection with such rescission or restoration, including
any such out-of-pocket costs and expenses incurred in defending against any
claim alleging that such payment constituted a preference, fraudulent transfer
or the like under any bankruptcy, insolvency, reorganization or similar law.

(d) Subrogation. Each Guarantor agrees that, until the final payment in full of
all Obligations and the expiration or termination of the Commitments, such
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Guarantor of its obligations hereunder, whether by
subrogation, reimbursement, contribution or otherwise, against any Obligor or
any other Person.

(e) Remedies. Each Guarantor agrees that, as between such Guarantor and the
Guaranteed Parties, the obligations of any Obligor under this Agreement and the
other Loan Documents may be declared to be forthwith due and payable as provided
therein (and shall become automatically due and payable in the circumstances
provided therein) for purposes of paragraph (a) of this Section 9.14,
notwithstanding any bar, stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Obligor, and that, in the event of such declaration (or such
obligations becoming automatically due and payable), such obligations shall
forthwith become due and payable by such Guarantor for purposes of said
paragraph (a) of this Section 9.14.

(f) Rights of Contribution. The Guarantors hereby agree, as between themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any of the Obligations,
each other Guarantor shall, on written demand of such Excess Funding Guarantor
(but subject to the immediately following sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Guarantor Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Guarantor Payment (as defined below) in respect of such Obligations. The
payment obligation of a Guarantor to any Excess Funding Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until payment in full
of all of the Obligations.

For purposes of this paragraph (f), (i) “Excess Funding Guarantor” means a
Guarantor that has paid an amount in excess of its Pro Rata Guarantor Share of
the Obligations, (ii) “Excess Guarantor Payment” means the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Guarantor Share of the
Obligations and (iii) “Pro Rata Guarantor Share” means, for any Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

saleable value of all properties of all of the Guarantors exceeds the amount of
all the debts and liabilities of all of the Guarantors (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Guarantors under the Loan Documents), determined (A) with
respect to any Guarantor that is a party hereto on the date hereof, as of the
date hereof, and (B) with respect to any other Guarantor, as of the date such
Guarantor becomes a Guarantor hereunder.

(g) General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under paragraph (a) of this
Section 9.14 would otherwise, taking into account the provisions of paragraph
(f) of this Section 9.14, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under paragraph (a) of this Section 9.14, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Guaranteed
Party or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

(h) Subordination. This Section 9.14 is subject to the terms of Section 9.19.

SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.16 Release of Guarantees.

(a) General. A Subsidiary Guarantor shall automatically be released from its
obligations under the Loan Documents upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary (or, subject to compliance with Section 5.09(b),
becomes a Designated Subsidiary); provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise; provided further that
as of any date upon which a Subsidiary Guarantor becomes a Designated
Subsidiary, the Borrower shall be deemed to have made an Investment

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in a Person that is not a Subsidiary Guarantor in an amount equal to the fair
market value of the assets (net of third-party liabilities) of such Subsidiary
as of such date (as determined reasonably and in good faith by a Financial
Officer of the Borrower).

Upon the Date of Full Satisfaction, the Guaranteed Parties hereby authorize the
Administrative Agent to confirm termination of the applicable Guarantees of the
Obligations. In connection with any termination or release pursuant to this
Section 9.16(a), the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.16(a) shall be without recourse
to or warranty by the Administrative Agent. Each of the Guaranteed Parties
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section 9.16(a).

(b) Subordination Agreements. The Administrative Agent is authorized to enter
into any subordination agreement contemplated hereby with respect to
Indebtedness or any other obligation that is required or permitted to be
subordinated hereunder or that otherwise is to be subject to a subordination
arrangement, or to evidence the subordination provisions of this Agreement (any
such subordination agreement, an “Additional Agreement”), and the Guaranteed
Parties acknowledge that any Additional Agreement is binding upon them. Each
Guaranteed Party (a) hereby agrees that it will be bound by, and will not take
any action contrary to, the provisions of any Additional Agreement and
(b) hereby authorizes and instructs the Administrative Agent to enter into any
Additional Agreement and to take such actions as it deems appropriate in
furtherance of the intent and purposes of such Additional Agreement, including
exercising its rights or obligations (or those of the Guaranteed Parties)
thereunder and providing any indemnities to the trustee or similar agent
thereunder on behalf of the Guaranteed Parties in order for such trustee or
agent to take any applicable action thereunder. The Secured Parties agree that
in the event of a conflict between the Loan Documents (other than any Additional
Agreement) and the Additional Agreement, the Additional Agreement shall control.

SECTION 9.17 Non-Public Information.

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, State and foreign securities laws, and (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, State and foreign securities laws.

(b) The Borrower and each Lender acknowledge that, if information furnished by
or on behalf of the Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.18 No Fiduciary Relationship. Each Loan Party, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby, the Loan Parties, their Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the syndication
agents and the documentation agents listed on the cover hereto, the Arrangers,
the Lenders and their respective Affiliates, on the other hand (the “Applicable
Persons”), the arranging and other services regarding this Agreement provided by
the Applicable Persons and the transactions contemplated by the Loan Documents
does not create, by implication or otherwise, any fiduciary duty on the part of
the Applicable Persons, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Applicable Persons
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the Loan
Parties, their Subsidiaries and their respective Affiliates, and none of the
Applicable Persons has any obligation to disclose any of such interests to the
Loan Parties, their Subsidiaries or any of their respective Affiliates. Each
Loan Party agrees, on behalf of itself and its subsidiaries, that it will not
assert a claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

SECTION 9.19 Subordination Provisions. Notwithstanding anything in the Loan
Documents to the contrary, the following subordination provisions shall apply
thereto:

(a) Agreement To Subordinate. The Loan Parties agree, and each Guaranteed Party
agrees, that the payment of all Obligations is subordinated in right of payment,
to the extent and in the manner provided in this Section 9.19, to the prior
payment in full of all existing and future Senior Indebtedness of the Loan
Parties and that the subordination is for the benefit of and enforceable by the
holders of such Senior Indebtedness. The Obligations shall in all respects rank
pari passu in right of payment with all existing and future Indebtedness of the
Loan Parties that ranks equal in right of payment to the Obligations, and will
be senior in right of payment to all existing and future Indebtedness of the
Loan Parties that by its terms is subordinated in right of payment to the
Obligations; and only Indebtedness of the Loan Parties that is Senior
Indebtedness shall rank senior to the Obligations in accordance with the
provisions set forth herein.

(b) Liquidation, Dissolution or Bankruptcy. Upon any payment or distribution of
the assets of any Loan Party to creditors upon a total or partial liquidation or
a total or partial dissolution of any Loan Party or in a reorganization,
bankruptcy, insolvency, receivership of or similar proceeding relating to any
Loan Party or its property:

(i) the holders of Senior Indebtedness of the Loan Parties shall be entitled to
receive payment in full of such Senior Indebtedness in cash or Permitted
Investments before the Guaranteed Parties shall be entitled to receive any
payment; and

(ii) until the Senior Indebtedness of the Loan Parties is paid in full in cash
or Permitted Investments, any payment or distribution to which Guaranteed
Parties would be entitled but for Section 9.19 of this Agreement shall be made
to holders of such Senior Indebtedness as their interests may appear, except
that Guaranteed Parties may receive Junior Securities.

(c) Default on Senior Indebtedness of the Loan Parties. The Loan Parties shall
not pay principal of, premium, if any, or interest on the Loans (or pay any
other Related Obligations relating to the Loans, including additional interest,
fees, costs, expenses, indemnities and rescission or damage claims) and may not
purchase, redeem or otherwise retire any Loans (collectively, “pay the
Obligations”) (except in the form of Junior Securities) if either of the
following occurs (a “Payment Default”):

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) any Related Obligation on any Applicable Senior Indebtedness of the Loan
Parties is not paid in full in cash or Permitted Investments when due (after
giving effect to any applicable grace periods); or

(ii) any other default on Applicable Senior Indebtedness of the Loan Parties
occurs and the maturity of such Applicable Senior Indebtedness is accelerated in
accordance with its terms;

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Applicable Senior Indebtedness has
been paid in full in cash or Permitted Investments; provided, however, that the
Loan Parties shall be entitled to pay the Obligations without regard to the
foregoing if the Borrower and the Administrative Agent receive written notice
approving such payment from the applicable representatives of all Applicable
Senior Indebtedness with respect to which the Payment Default has occurred and
is continuing.

During the continuance of any default (other than a Payment Default) with
respect to any Applicable Senior Indebtedness of the Loan Parties pursuant to
which the maturity thereof may be accelerated without further notice (except
such notice as may be required to effect such acceleration) or the expiration of
any applicable grace periods (a “Non-Payment Default”), the Loan Parties shall
not pay the Obligations (except in the form of Junior Securities) for a period
(a “Payment Blockage Period”) commencing upon the receipt by the Administrative
Agent (with a copy to the Borrower) of written notice (a “Blockage Notice”) of
such Non-Payment Default from the applicable representative of such Applicable
Senior Indebtedness specifying an election to effect a Payment Blockage Period
and ending 179 days thereafter. So long as there shall remain outstanding any
Senior Indebtedness under the Secured Credit Agreements, a Blockage Notice may
be given only by the administrative agents thereunder unless otherwise agreed to
in writing by the requisite lenders named therein. The Payment Blockage Period
shall end earlier if such Payment Blockage Period is terminated (i) by written
notice to the Administrative Agent and the Borrower from the Person or Persons
who gave such Blockage Notice; (ii) because the Non-Payment Default giving rise
to such Blockage Notice is cured, waived or otherwise no longer continuing; or
(iii) because such Applicable Senior Indebtedness has been discharged or repaid
in full in cash or Permitted Investments.

Notwithstanding the provisions described in the immediately preceding two
sentences (but subject to the provisions contained in the first sentence of this
Section 9.19(c) and Section 9.19(b) hereof), unless the holders of such
Applicable Senior Indebtedness or the applicable representative of such
Applicable Senior Indebtedness shall have accelerated the maturity of such
Applicable Senior Indebtedness or a Payment Default has occurred and is
continuing, the Borrower and related Guarantors shall be entitled to resume
paying the Obligations after the end of such Payment Blockage Period. The
Obligations shall not be subject to more than one Payment Blockage Period in any
consecutive 360-day period irrespective of the number of defaults with respect
to Applicable Senior Indebtedness of the Loan Parties during such period;
provided that if any Blockage Notice is delivered to the Administrative Agent by
or on behalf of the holders of Applicable Senior Indebtedness of the Loan
Parties (other than the holders of Indebtedness under the Secured Credit
Agreements), an applicable representative of holders of Indebtedness under the
Secured Credit Agreements may give another Blockage Notice within such period.
However, in no event shall the total number of days during which any Payment
Blockage Period or Periods on the Obligations is in effect exceed 179 days in
the aggregate during any consecutive 360 day period, and there must be at least
181 days during any consecutive 360 day period during which no Payment Blockage
Period is in effect.

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, however, no default that existed or was
continuing on the date of delivery of any Blockage Notice to the Administrative
Agent shall be, or be made, the basis for a subsequent Blockage Notice unless
such default shall have been waived for a period of not less than 90 days (it
being acknowledged that any subsequent action, or any breach of any financial
covenants during the period after the date of delivery of a Blockage Notice,
that, in either case, would give rise to a Non Payment Default pursuant to any
provisions under which a Non Payment Default previously existed or was
continuing shall constitute a new Non Payment Default for this purpose).

(d) Acceleration of Payment of Obligations.

If payment of the Obligations is accelerated because of an Event of Default, the
Borrower or the Administrative Agent shall promptly notify the holders of the
Applicable Senior Indebtedness of the Loan Parties or the applicable
representative of such Applicable Senior Indebtedness of the acceleration;
provided that any failure to give such notice shall have no effect whatsoever on
the provisions of this Section 9.19. If any Applicable Senior Indebtedness of
the Loan Parties is outstanding, neither the Borrower nor any Guarantor may pay
the Obligations until five Business Days after the applicable representatives of
all the holders of such Applicable Senior Indebtedness receive notice of such
acceleration and, thereafter, may pay the Obligations only if this Agreement
otherwise permits payment at that time.

(e) When Distribution Must Be Paid Over.

If a distribution is made to holders of Obligations that, due to Section 9.19 of
this Agreement, should not have been made to them, such holders are required to
hold it in trust for the holders of Senior Indebtedness of the Loan Parties and
pay it over to them as their interests may appear.

(f) Subrogation.

After all Senior Indebtedness of the Loan Parties is paid in full and until then
outstanding Obligations are paid in full in cash or Permitted Investments, the
Guaranteed Parties shall be subrogated (equally and ratably with all other
Indebtedness ranking pari passu with the Obligations) to the rights of holders
of such Senior Indebtedness to receive distributions applicable to such Senior
Indebtedness. A distribution made under this Section 9.19 to holders of such
Senior Indebtedness that otherwise would have been made to the Guaranteed
Parties is not, as between the Loan Parties and such Guarantee Parties, a
payment by the Loan Parties on such Senior Indebtedness.

(g) Relative Rights.

This Section 9.19 defines the relative rights of Guarantee Parties and holders
of Senior Indebtedness of the Loan Parties. Nothing in this Agreement shall:

(i) impair, as between the Loan Parties and the Guarantee Parties, the
obligations of the Loan Parties, which is absolute and unconditional, to pay the
Obligations in accordance with their terms;

(ii) prevent the Administrative Agent or any other Guaranteed Party from
exercising its available remedies upon a Default, subject to the rights of
holders of Senior Indebtedness of the Loan Parties to receive payments or
distributions otherwise payable

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to Guaranteed Parties and such other rights of such holders of Senior
Indebtedness as set forth herein; or

(iii) affect the relative rights of the Guaranteed Parties and creditors of the
Loan Parties, other than the rights of Guaranteed Parties in relation to holders
of Senior Indebtedness.

(h) Subordination May Not Be Impaired by Loan Parties.

No right of any holder of Senior Indebtedness of the Loan Parties to enforce the
subordination of the Obligations shall be impaired by any act or failure to act
by the Loan Parties or by its failure to comply with this Agreement.

(i) Rights of Administrative Agent.

Notwithstanding Section 9.19(c) hereof, the Administrative Agent may continue to
make payments on the Obligations and shall not be charged with knowledge of the
existence of facts that would prohibit the making of any payments unless, not
less than two Business Days prior to the date of such payment, the
Administrative Agent receives notice satisfactory to it that payments may not be
made under this Section 9.19. The Loan Parties or an applicable representative
of or a holder of Senior Indebtedness of the Loan Parties shall be entitled to
give the notice; provided, however, that, if an issue of Senior Indebtedness of
the Loan Parties has a an applicable representative, only such representative
shall be entitled to give the notice.

The Administrative Agent in its individual or any other capacity shall be
entitled to hold Senior Indebtedness of the Loan Parties with the same rights it
would have if it were not Administrative Agent. The Administrative Agent shall
be entitled to all the rights set forth in this Article 9.19 with respect to any
Senior Indebtedness of the Loan Parties which may at any time be held by it, to
the same extent as any other holder of such Senior Indebtedness; and nothing in
Article VIII shall deprive the Administrative Agent of any of its rights as such
holder. Nothing in this Section 9.19 shall apply to claims of, or payments to,
the Administrative Agent under or pursuant to Section 9.03 hereof or any other
section of the Loan Documents.

(j) Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of Senior
Indebtedness of the Loan Parties, the distribution may be made and the notice
given to their applicable representative (if any).

(k) Section 9.19 Not To Prevent Events of Default or Limit Right To Accelerate.

The failure to make a payment pursuant to the Obligations by reason of any
provision in this Section 9.19 shall not be construed as preventing the
occurrence of a Default. Subject to Section 9.19(d), nothing in this
Section 9.19 shall have any effect on the right of the Guaranteed Parties to
accelerate the maturity of the Obligations.

(l) Guaranteed Parties Entitled To Rely.

Upon any payment or distribution pursuant to this Section 9.19, the Guaranteed
Parties shall be entitled to rely (a) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 9.19(b) hereof are pending, (b) upon a

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

certificate of the liquidating trustee or agent or other Person making such
payment or distribution to the Guaranteed Parties or (c) upon the applicable
representatives of Senior Indebtedness of the Loans Parties for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of such Senior Indebtedness and other Indebtedness of
the Loan Parties, the amount thereof or payable thereon, the amount or amounts
paid or distributed thereon and all other facts pertinent thereto or to this
Section 9.19. In the event that the Administrative Agent determines, in good
faith, that evidence is required with respect to the right of any Person as a
holder of Senior Indebtedness of the Loan Parties to participate in any payment
or distribution pursuant to this Section 9.19, the Administrative Agent shall be
entitled to request such Person to furnish evidence to the reasonable
satisfaction of the Administrative Agent as to the amount of such Senior
Indebtedness held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and other facts pertinent to the
rights of such Person under this Section 9.19, and, if such evidence is not
furnished, the Administrative Agent shall be entitled to defer any payment to
such Person pending judicial determination as to the right of such Person to
receive such payment. The provisions of Article VIII hereof shall be applicable
to all actions or omissions of actions by the Administrative Agent pursuant to
this Section 9.19.

(m) Administrative Agent To Effectuate Subordination.

A Guaranteed Party by its acceptance of the incurrence of the Obligations agrees
to be bound by this Section 9.19 and authorizes and expressly directs the
Administrative Agent, on his behalf, to take such action as may be necessary or
appropriate to effectuate the subordination between the Guaranteed Parties and
the holders of Senior Indebtedness of the Loan Parties as provided in this
Section 9.19 and appoints the Administrative Agent as attorney-in-fact for any
and all such purposes.

(n) Administrative Agent Not Fiduciary for Holders of Senior Indebtedness of the
Issuer.

The Administrative Agent shall not be deemed to owe any fiduciary duty to the
holders of Senior Indebtedness of the Loan Parties and shall not be liable to
any such holders if it shall mistakenly pay over or distribute to the Guarantee
Parties or the Loan Parties or any other Person, money or assets to which any
holders of Senior Indebtedness of the Loan Parties shall be entitled by virtue
of this Section 9.19 or otherwise.

(o) Reliance by Holders of Senior Indebtedness of the Loan Parties on
Subordination Provisions.

Each Guaranteed Party by accepting the incurrence of the Obligations
acknowledges and agrees that the foregoing subordination provisions are, and are
intended to be, an inducement and a consideration to each holder of any Senior
Indebtedness of the Loan Parties, whether such Senior Indebtedness was created
or acquired before or after the incurrence of the Obligations, to acquire and
continue to hold, or to continue to hold, such Senior Indebtedness and such
holder of such Senior Indebtedness shall be deemed conclusively to have relied
on such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, such Senior Indebtedness.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Loan Parties may, at any time and from
time to time, without the consent of or notice to the Guaranteed Parties,
without incurring responsibility to the Guaranteed

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parties and without impairing or releasing the subordination provided in this
Section 9.19 or the obligations hereunder of the Guaranteed Parties to the
holders of the Senior Indebtedness of the Issuer, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Indebtedness of the Loan Parties, or
otherwise amend or supplement in any manner Senior Indebtedness of the Loan
Parties, or any instrument evidencing the same or any agreement under which
Senior Indebtedness of the Loan Parties is outstanding; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing Senior Indebtedness of the Loan Parties; (iii) release any Person
liable in any manner for the payment or collection of Senior Indebtedness of the
Loan Parties; and (iv) exercise or refrain from exercising any rights against
the Loan Parties and any other Person.

(p) Sections 9.19(a) through (o) notwithstanding, while the Junior Guaranteed
Notes are outstanding, the Guarantees of the Subsidiary Guarantors pursuant to
Section 9.14 shall instead be subject to the following subordination provisions
(and not the subordination provisions in Sections 9.19(a) through (o)).

(i) General. The payment by the Subsidiary Guarantors (by set-off, redemption,
repurchase or otherwise) of principal of and premium, if any, and interest on
the Guarantees of the Loans (including with respect to any repurchases of the
Loans) will be subordinated in right of payment, as set forth herein, to the
prior payment in full in cash or, at the option of the holders of Designated
Senior Debt, in Cash Equivalents, of all of the Subsidiary Guarantors’
guarantees of Designated Senior Debt whether outstanding on the Effective Date
or thereafter incurred.

(ii) Insolvency, Liquidation, etc. Upon any distribution to creditors of any
Subsidiary Guarantor, upon any liquidation, dissolution or winding up of such
Subsidiary Guarantor or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Subsidiary Guarantor or its
property, whether voluntary or involuntary, an assignment for the benefit of
creditors or any marshalling of such Subsidiary Guarantor’s assets and
liabilities, the holders of Designated Senior Debt will be entitled to receive
payment in full in cash or, at the option of the holders of Designated Senior
Debt, in Cash Equivalents, of all obligations due or to become due in respect of
such guarantees (including interest after the commencement of any such
proceeding, at the rate specified in the applicable agreement) before the
holders of the Loans will be entitled to receive any payment of principal of, or
premium, if any, interest or additional interest, if any, from such Subsidiary
Guarantors, on the Loans, and until all obligations with respect to the
Designated Senior Debt are paid in full in cash or, at the option of the holders
of the guarantees under the Designated Senior Debt, in Cash Equivalents, any
distribution of any kind or character from the Subsidiary Guarantor to which the
holders of the Loans would be entitled shall be made to the holders of the
guarantees under the Designated Senior Debt.

(iii) Defaults Under Designated Senior Indebtedness. Each Subsidiary Guarantor
may not make any payment in respect of its Guarantee pursuant to Section 9.14
(except for payments to the Administrative Agent under Section 9.03 of the
Agreement and except in Permitted Junior Securities) if:

(A) a payment default on a guarantee of Designated Senior Debt of such
Subsidiary Guarantor has occurred and is continuing beyond any applicable grace
period; or

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) any other default occurs and is continuing on any guarantee of Designated
Senior Debt of such Subsidiary Guarantor that permits the holders of that
guarantee of Designated Senior Debt to accelerate its maturity and the
Administrative Agent receives a notice of such default (a “Payment Blockage
Notice”) from the Borrower or the holders of guarantees of such Designated
Senior Debt.

(iv) Continuation of Payments on Guarantees. Payments on any such Guarantee
pursuant to Section 9.14 of a Subsidiary Guarantor may and will be resumed:

(A) in the case of a payment default described above, when such default is cured
or waived; or

(B) in the case of a non-payment default described above, upon the earlier of
the date on which such non-payment default is cured or waived and 179 days after
the date on which the applicable Payment Blockage Notice is received, unless the
maturity of any Designated Senior Debt has been accelerated.

(v) Limitations on Payment Blockage Notices. No new Payment Blockage Notice may
be delivered unless and until (x) 360 days have elapsed since the delivery of
the immediately prior Payment Blockage Notice and (y) all scheduled payments of
principal, premium, if any, and interest on the Loans that have come due have
been paid in full in cash. No non-payment default that existed or was continuing
on the date of delivery of a Payment Blockage Notice to the Administrative Agent
will be, or be made, the basis for a subsequent Payment Blockage Notice.

(vi) Monies Held in Trust. If the Administrative Agent receives a payment in
respect of the Loans when (x) the payment is prohibited by the subordination
provisions of this Section 9.19 and (y) the Administrative Agent has actual
knowledge that the payment is prohibited, then the Administrative Agent will
hold the payment in trust for the benefit of the holders of the applicable
Designated Senior Debt. Upon the written request of such holders, the
Administrative Agent will deliver the amounts held in trust to the holders or
their proper representative.

(q) Anti Layering. The Loan Parties will not, directly, or indirectly, create,
incur, issue or assume any Indebtedness that is both subordinate in right of
payment to the obligations in respect of Senior Indebtedness or Designated
Senior Debt of such Loan Party and senior in any respect in right of payment to
the Obligations. For the purposes of the foregoing, no obligation will be deemed
to be subordinated in right of payment to any Obligation of any Loan Party
solely by reason of any Liens or guarantees arising or created in respect of
such obligations of the Loan Party or by virtue of the fact that the holders of
any secured indebtedness have entered into intercreditor agreements giving one
or more of such holders priority over the other holders in the collateral held
by them.

[remainder of page intentionally left blank; signature pages follow]

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPRINT COMMUNICATIONS, INC., as Borrower

By:       Name:   Title:

 

SPRINT CORPORATION, as a Guarantor

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EACH OF THE “SUBSIDIARIES” LISTED ON SCHEDULE I ATTACHED HERETO, as Subsidiary
Guarantor

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA,

as a Lender

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as a Lender

By:       Name:   Title:

 

By:      

Name:

 

Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MIZUHO BANK, LTD.,

as a Lender

By:       Name:   Title:

 

[Credit Agreement]